Exhibit 10.1

EQUITY PURCHASE AGREEMENT

BY AND BETWEEN

M2 TELECOMMUNICATIONS GROUP LTD

AND

PRIMUS TELECOMMUNICATIONS INTERNATIONAL INC

AND

PRIMUS TELECOMMUNICATIONS GROUP INC

DATED AS OF

15 April, 2012



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

ARTICLE I PURCHASE AND SALE OF SHARES

     1   

1.1

  Purchase and Sale of Shares      1   

1.2

  Purchase Price      1   

ARTICLE II CLOSING; CLOSING DELIVERIES

     1   

2.1

  Closing Date      1   

2.2

  Closing Deliveries      2   

ARTICLE III WARRANTIES OF THE SELLER

     2   

3.1

  Corporate Status      2   

3.2

  Authority      2   

3.3

  No Conflict; Government Authorizations      3   

3.4

  Capitalization; Subsidiaries      4   

3.5

  Financial Statements; No Undisclosed Liabilities      4   

3.6

  Absence of Certain Changes      5   

3.7

  Taxes      6   

3.8

  Intellectual Property      6   

3.9

  Legal Proceedings      7   

3.10

  Compliance with Laws; Permits      7   

3.11

  Environmental Matters      8   

3.12

  Employee Matters and Superannuation      9   

3.13

  Material Contracts      9   

3.14

  Real Properties      11   

3.15

  Labor      11   

3.16

  Insurance      12   

3.17

  Finder’s Fee      12   

3.18

  Assets      12   

3.19

  No insolvency regime      13   

3.20

  No rights etc.      13   

3.21

  Accuracy of Information      13   

3.22

  DISCLAIMER OF REPRESENTATIONS AND OTHER WARRANTIES      14   

ARTICLE IV WARRANTIES OF THE PURCHASER

     14   

4.1

  Corporate Status      14   

4.2

  Authority      15   

4.3

  No Conflict; Required Filings      15   

4.4

  Legal Proceedings      16   

4.5

  Financing; Guarantee      16   

4.6

  Finder’s Fee      17   

4.7

  No Additional Warranties; No Representations      17   

 

ii



--------------------------------------------------------------------------------

4.8

  DISCLAIMER OF REPRESENTATIONS AND OTHER WARRANTIES      18   

ARTICLE V COVENANTS

     18   

5.1

  Interim Operations      18   

5.2

  No Alternate Transaction      20   

5.3

  Reasonable Best Efforts      21   

5.4

  Financing      23   

5.5

  Confidentiality; Access to Information      25   

5.6

  Public Announcements      25   

5.7

  Books and Records      26   

5.8

  Further Action      26   

5.9

  Expenses      27   

5.10

  Notice of Developments      27   

5.11

  Indebtedness; Intercompany Accounts      27   

5.12

  Waiver of Conflicts and Attorney-Client Privilege      27   

5.13

  Insurances      28   

ARTICLE VI CLOSING CONDITIONS

     28   

6.1

  Conditions to Obligations of the Seller and the Purchaser      28   

6.2

  Additional Conditions to Obligation of the Purchaser      28   

6.3

  Additional Conditions to Obligation of the Seller      31   

6.4

  General Obligations      31   

ARTICLE VII PURCHASE PRICE ADJUSTMENT

     32   

7.1

  Net Working Capital Statement      32   

7.2

  Review by Seller      32   

7.3

  Net Working Capital Statement Dispute Resolution Procedure      33   

7.4

  Payment of Positive Adjustment Amount      34   

7.5

  Payment of Negative Adjustment Amount      34   

ARTICLE VIII CERTAIN TAX MATTERS

     35   

8.1

  Tax Returns, Indemnity and Relevant Tax Matters      35   

8.2

  Cooperation on Tax Matters; Contests      37   

8.3

  Tax Sharing Agreements      38   

8.4

  Tax Refunds      38   

8.5

  Certain Taxes      38   

8.6

  GST      38   

ARTICLE IX TERMINATION

     39   

9.1

  Termination      39   

9.2

  Effect of Termination and Abandonment      40   

ARTICLE X WARRANTY PROCESS

     40   

10.1

  Indemnity – Warranties      40   

10.2

  Limitation of Liability of Seller      40   

10.3

  Maximum liability thresholds      41   

 

iii



--------------------------------------------------------------------------------

10.4

  Reduction of Liability of Seller      42   

10.5

  No reliance on information regarding future performance      42   

10.6

  Third Party Claims      42   

10.7

  Further Indemnity      43   

ARTICLE XI GUARANTEE OF GUARANTOR

     44   

11.1

  Guarantor Guarantee:      44   

ARTICLE XII RETENTION AMOUNT

     44   

12.1

  General Provisions      44   

12.2

  Lander and Rogers Lawyers      44   

12.3

  Warranty Retention      44   

12.4

  Interest on Retention      45   

ARTICLE XIII POST CLOSING COVENANTS

     45   

13.1

  Intellectual Property Protection      45   

13.2

  Goodwill Covenant      46   

13.3

  Restraints Independent and Reasonable      46   

13.4

  Primus and iPrimus name      47   

13.5

  No Merger      47   

ARTICLE XIV MISCELLANEOUS

     47   

14.1

  Notices      47   

14.2

  Certain Definitions; Interpretation      48   

14.3

  Severability      56   

14.4

  Entire Agreement; No Third-Party Beneficiaries      56   

14.5

  Amendment; Waiver      56   

14.6

  Assignment; Binding Effect      56   

14.7

  Disclosure Letter      56   

14.8

  Governing Law      56   

14.9

  Jurisdiction; WAIVER OF JURY TRIAL      57   

14.10

  Construction      57   

14.11

  Counterparts      58   

Index of Exhibits

 

Exhibit A    Transition Services Agreement Exhibit B    Sample Net Working
Capital Statement Exhibit C    Trade Mark Assignment Deed Exhibit D    Escrow
Deed

 

iv



--------------------------------------------------------------------------------

Index of Defined Terms

 

Term    Reference ACCC    Section 3.3(b) ACMA    Section 3.3(b) Affiliate   
Section 14.2(a)(i) Agreement    Preamble Balance Sheet    Section 3.5(a)
Business    Section 14.2(a)(vi) business day    Section 14.2(a)(vii) CC Act   
Section 3.3(b) Closing    Section 2.1 Closing Date    Section 2.1 Company   
Recitals Company Funds    Section 3.12(e) Company Plan    Section 3.12(a)
Confidentiality Agreement    Section 5.5(a) Contract    Section 14.2(a)(x)
control    Section 14.2(a)(xi) Current Representation    Section 5.12 Data Site
   ARTICLE III Preamble Disclosed Conditions    Section 4.5(a) Disclosure Letter
   ARTICLE III Preamble Employees    Section 3.12(a) Encumbrances    Section
14.2(a)(xii) Environmental Laws    Section 3.11(b) Equity Commitment Letter   
Section 4.5(a) FAT Act    Section 3.3(b) Financial Statements    Section 3.5(a)
Financing    Section 4.5(a) Financing Commitments    Section 4.5(a) FIRB   
Section 3.3(b) GAAP    Section 10.2(a)(vii) Governmental Authority    Section
14.2(a)(xiv) Governmental Order    Section 14.2(a)(xv) Guarantee    Section
4.5(b) Guarantor    Section 4.5(b) Hazardous Substance    Section 3.11(b) IFRS
   Section 3.5(b) Indebtedness    Section 14.2(a)(xvi) Intellectual Property   
Section 3.8(e) knowledge    Section 14.2(a)(xvii) Law    Section 14.2(a)(xxi)
Leased Real Property    Section 3.14 Lenders    Section 4.5(a) Made Available   
Section 14.2(a)(xxii)

 

v



--------------------------------------------------------------------------------

Material Adverse Effect    Section 14.2(a)(xxiv) Material Contract    Section
3.13(a) Net Working Capital    Section 14.2(a)(xxv) Owned Real Property   
Section 3.14 Permit    Section 14.2(a)(xxvi) Permitted Encumbrances    Section
14.2(a)(xxix) Person    Section 14.2(a)(xxx) Post-Closing Representation   
Section 5.12 Purchase Price    Section 1.2 Purchaser    Preamble Purchaser
Material Adverse Effect    Section 14.2(a)(xxxi) Seller    Preamble Seller Plan
   Section 3.12(b) SGA    Section 10.2(xxii) Shares    Recitals Specified
Accounting Policies    Section 14.2(a)(xxxvi) Sponsor    Section 4.5(a)
Subsidiary    Section 14.2(a)(xxxix) Superannuation Commitments    Section
10.2(xxii) Tax Return    Section 14.2(a)(xli) Taxes    Section 14.2(a)(xlii)
Taxing Authority    Section 14.2(a)(xliv) Telecom Act    Section 3.3(b)
Transition Services Agreement    Section 6.2(g)

 

vi



--------------------------------------------------------------------------------

EQUITY PURCHASE AGREEMENT

THIS EQUITY PURCHASE AGREEMENT (this “Agreement”) is made this 15th day of
April, 2012, by and between M2 Telecommunications Group Ltd, an Australian
company (the “Purchaser”), Primus Telecommunications International, Inc, a
Delaware company (the “Seller”) and Primus Telecommunications Group, Inc a
Delaware company (the “Guarantor”).

WHEREAS, Primus Telecom Holdings Pty Ltd, an Australian company (the “Company”),
is a direct wholly owned Subsidiary of the Seller;

WHEREAS, the Company together with its Subsidiaries owns or has licenses or
leases to use the assets, rights, obligations and liabilities comprising the
Business; and

WHEREAS, upon the terms and subject to the conditions contained in this
Agreement, the Purchaser desires to acquire from the Seller all of the ordinary
shares currently on issue in the Company, consisting of 425,000,002 fully paid
ordinary shares (the “Shares”), and the Seller desires to sell the Shares to the
Purchaser.

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

ARTICLE I

PURCHASE AND SALE OF SHARES

1.1 Purchase and Sale of Shares. Subject to the terms and conditions of this
Agreement, at the Closing, in exchange for a payment by the Purchaser to the
Seller of an aggregate cash amount equal to the Purchase Price, the Seller shall
sell, assign, transfer, convey and deliver to the Purchaser the Shares, free and
clear of all Encumbrances (other than restrictions on transfer of securities
under applicable securities Laws).

1.2 Purchase Price. The purchase price to be paid for the Shares acquired by the
Purchaser pursuant to this Agreement shall be $192,400,000 in cash
(the “Purchase Price”). At the Closing, the Purchaser shall deliver the Purchase
Price to the Seller by wire transfer of immediately available funds pursuant to
the wire transfer instructions provided by the Seller no later than three
(3) days prior to the Closing Date.

ARTICLE II

CLOSING; CLOSING DELIVERIES

2.1 Closing Date. The closing of the transactions contemplated by this Agreement
(the “Closing”) shall take place on the later to occur of 1 June 2012 or the
first day of the month immediately following the month during which the
satisfaction and/or waiver of all conditions to Closing set forth in Article VI
(other than those conditions that by their nature have to be satisfied at
Closing (but subject to the



--------------------------------------------------------------------------------

satisfaction and/or waiver of those conditions)), at the offices of McCullough
Robertson Lawyers, Level 16, 55 Hunter Street, Sydney, Australia 2000, or at
such other place and time as the parties may agree in writing. The date on which
the Closing actually occurs is referred to herein as the “Closing Date,” and
except as otherwise expressly provided herein, the Closing shall for all
purposes be deemed effective as of the close of business on the Closing Date.
All documents delivered and actions taken at the Closing shall be deemed to have
been delivered or taken simultaneously, and no such delivery or action shall be
considered effective or complete unless or until all other such deliveries and
actions are completed or waived in writing by the party against whom such waiver
is sought to be enforced.

2.2 Closing Deliveries. At the Closing, (a) the Purchaser shall deliver to the
Seller (i) the Purchase Price pursuant to Section 1.2 and (ii) the certificate
required to be delivered pursuant to Section 6.3(d), and (b) the Seller shall
deliver to the Purchaser (i) the certificate required to be delivered pursuant
to Section 6.2(c), (ii) all other documents and requirements referred to in
Section 6.2.

ARTICLE III

WARRANTIES OF THE SELLER

The Seller hereby warrants to the Purchaser that, as of the date hereof and
(unless stated to be correct at a particular date) as at the Closing Date,
subject to Article X and except as disclosed in the “data site” maintained by
the Seller for purposes of the transactions contemplated by this Agreement (the
“Data Site”) or as set forth in the disclosure letter delivered by the Seller to
the Purchaser concurrently herewith (the “Disclosure Letter”) (it being
understood that any matter disclosed in the Data Site or set forth in the
Disclosure Letter shall be deemed disclosed with respect to all Sections of this
Article III, whether or not a specific reference to a Section of this Article
III appears):

3.1 Corporate Status. The Company and each of its Subsidiaries is a legal entity
duly organized, validly existing and in good standing under the Laws of
Australia and has all requisite corporate power and authority to own or lease
its properties and assets and to carry on its business as presently conducted,
except where the failure to be so organized, validly existing or in good
standing, or to have such power or authority, would not have, individually or in
the aggregate, a Material Adverse Effect. The Seller has Made Available to the
Purchaser prior to the date of this Agreement true and complete copies of the
constitution of the Company and each of its Subsidiaries, each as amended
through the date hereof. Neither the Company nor any of its Subsidiaries is in
violation of its constitution in any material respect.

3.2 Authority. Each of the Seller and the Guarantor has all requisite corporate
power and authority to execute, deliver and perform its obligations under this
Agreement and to consummate the transactions contemplated hereby and thereby.
The execution, delivery and performance by the Seller and the Guarantor of this
Agreement and the consummation of the transactions contemplated hereby and
thereby have been duly and validly authorized by all necessary corporate action
on the part of the Seller and

 

2



--------------------------------------------------------------------------------

the Guarantor, and no other corporate proceedings on the part of the Seller or
the Guarantor are necessary to authorize the execution, delivery and performance
by the Seller or the Guarantor of this Agreement or to consummate the
transactions contemplated hereby or thereby. This Agreement has been duly
executed and delivered by the Seller and the Guarantor and assuming due
authorization and delivery by the Purchaser, this Agreement constitutes, a valid
and binding obligation of the Seller and the Guarantor enforceable against the
Seller and the Guarantor in accordance with its terms, except that (a) such
enforcement may be subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar Laws, now or hereafter in effect, relating to
creditors’ rights generally and (b) equitable remedies of specific performance
and injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought.

3.3 No Conflict; Government Authorizations.

(a) The execution, delivery and performance by the Seller of this Agreement does
not and will not (i) contravene or conflict with the constitutions of the
Seller, the Company or any of the Company’s Subsidiaries, (ii) assuming
compliance with the matters referenced in Section 3.3(b), contravene or conflict
with or constitute a violation of any provision of any Law binding upon or
applicable to the Seller, the Company or any of the Company’s Subsidiaries or
any of their respective properties or assets or (iii) result in any violation
of, or default (with or without notice or lapse of time, or both) under, or give
rise to a right of termination, cancellation or acceleration of any material
obligation or to the loss of a material benefit under any loan, guarantee of
indebtedness or credit agreement, note, bond, mortgage, indenture, lease,
agreement, contract, instrument, permit, concession, franchise, right or license
binding upon the Seller, the Company or any of the Company’s Subsidiaries or
result in the creation of any Encumbrance (other than any Permitted
Encumbrance), upon any of the properties or assets of the Seller, the Company or
any of the Company’s Subsidiaries, other than, in the case of clauses (ii) and
(iii), any such contravention, conflict, violation, default, termination,
cancellation, acceleration, loss or Encumbrance that would not have,
individually or in the aggregate, a Material Adverse Effect.

(b) No material consent of, or registration, declaration, notice or filing with,
any Governmental Authority is required to be obtained or made by the Seller or
the Company in connection with the execution, delivery and performance by the
Seller of this Agreement, or the consummation of the transactions contemplated
hereby or thereby, other than (i) if applicable, compliance with, filings under
and formal clearance of the transactions contemplated by this Agreement by the
Australian Competition and Consumer Commission (the “ACCC”) for the purposes of
Part IV of the Competition and Consumer Act of 2010 (Australia) (the “CC Act”),
(ii) if applicable, filings with and approval from the Foreign Investment Review
Board (the “FIRB”) for the purposes of the Foreign Acquisitions and Takeovers
Act of 1975 (Australia) (the “FAT Act”), (iii) confirmations to the Australian
Communications and Media Authority (the “ACMA”) that the Purchaser and all
directors and officers of the Purchaser are not disqualified entities or
disqualified persons for the purposes of the Telecommunications Act 1997 of
Australia (the “Telecom Act”) and (iv) those that, if not made or obtained,
individually or

 

3



--------------------------------------------------------------------------------

in the aggregate, would not materially hinder or materially delay the Closing or
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

3.4 Capitalization; Subsidiaries.

(a) The Seller is the sole owner of, and has good and valid title to, all of the
Shares, free and clear of any and all Encumbrances, and there are no limitations
or restrictions on the Seller’s right to transfer such Shares to the Purchaser
pursuant to this Agreement, in each case, other than restrictions on transfer of
securities under applicable securities Laws. The Shares constitute all of the
issued capital stock or other equity interests of the Company, and all of the
Shares are duly authorized, validly issued, fully paid and non-assessable. None
of the Shares have been issued in violation of any preemptive rights or rights
of first refusal or first offer.

(b) (i) All of the issued Shares are free and clear of all Encumbrances, other
than restrictions on transfer of securities under applicable securities Laws,
(ii) there are no existing options, warrants, calls, pre-emptive rights,
subscriptions or other rights, agreements, arrangements or commitments of any
character, obligating the Company to issue, transfer or sell or cause to be
issued, transferred or sold any equity securities and (iii) there are no
stockholder agreements, voting trusts, proxies or other agreements or
understandings with respect to the voting or transfer of the Shares.

(c) The Disclosure Letter includes a complete list, as of the date hereof, of
each of the Company’s Subsidiaries, together with a list of the issued capital
stock or other equity securities of the Company and each such Subsidiary.

(d) (i) All of the issued shares of capital stock or other equity securities of
each of the Company’s Subsidiaries are free and clear of all Encumbrances (other
than Permitted Encumbrances), (ii) there are no existing options, warrants,
calls, pre-emptive rights, subscriptions or other rights, agreements,
arrangements or commitments of any character, obligating any such Subsidiary to
issue, transfer or sell or cause to be issued, transferred or sold any shares of
its capital stock or other equity securities, and (iii) there are no stockholder
agreements, voting trusts, proxies or other agreements or understandings with
respect to the voting or transfer of the shares of capital stock or other equity
securities of any of such Subsidiary.

3.5 Financial Statements; No Undisclosed Liabilities.

(a) Attached to the Disclosure Letter is a copy of the audited financial report
of the Company and its Subsidiaries which comprises the audited statement of
financial position as of 31 December 2011 (the “Balance Sheet”), the audited
statement of comprehensive income, the audited statement of cash flows and the
audited statement of changes in equity for the year ended on that date (together
with the Balance Sheet, the “Financial Statements”). The Financial Statements
give a true and fair view of the Seller’s and the consolidated entities’
financial position as of 31 December 2011 and of their performance for the year
ended that date.

 

4



--------------------------------------------------------------------------------

(b) The Company and its Subsidiaries do not have any liabilities or obligations
of any nature that would be required to be stated on a balance sheet prepared in
accordance with Australian Financial Reporting Standards , whether absolute,
accrued, contingent or otherwise, other than liabilities and obligations
(i) that are disclosed, reflected or reserved against on the Balance Sheet,
(ii) incurred in the ordinary course of business since December 31, 2011,
(iii) disclosed in or contemplated by this Agreement, the Data Site or the
Disclosure Letter and/or (iv) that would not have a Material Adverse Effect.

(c) The Financial Statements provided have been provided to the Purchaser in a
form which complies with the Australian Financial Reporting Standards.

3.6 Absence of Certain Changes.

(a) Except as contemplated by this Agreement, since December 31, 2011, the
Company and its Subsidiaries have operated in the ordinary course of business in
all material respects, and neither the Company nor any of its Subsidiaries has:

(i) adopted any change in its constitution;

(ii) adopted a plan or agreement of complete or partial liquidation,
dissolution, restructuring, merger, consolidation, recapitalization or other
reorganization;

(iii) (A) issued, sold, transferred, pledged, disposed of or encumbered any
equity or other similar interests, (B) split, combined, subdivided or
reclassified any equity or other similar interests or (C) granted any options,
warrants or other rights to purchase or obtain any equity or other similar
interests, in each case, of the Company or its Subsidiaries;

(iv) entered into any Material Contract or materially amended or modified any
Material Contract, other than in the ordinary course of business, or materially
increased the benefits under any Company Plan or modified any Company Plan where
such modification has a material cost impact on the Company and its
Subsidiaries, taken as a whole;

(v) entered into or consummated any transaction involving the acquisition of the
business, stock, assets or other properties of any other Person for
consideration in excess of $100,000 individually, or $1,000,000 in the
aggregate;

(vi) other than pursuant to existing Material Contracts or in the ordinary
course of business, sold, transferred or otherwise disposed of a material amount
of assets or property;

(vii) other than in the ordinary course of business, incurred or guaranteed any
Indebtedness or issued any note, bond or other debt security; or

 

5



--------------------------------------------------------------------------------

(viii) entered into an agreement or binding commitment to do any of the
foregoing.

(b) Since December 31, 2011 there has not been a Material Adverse Effect.

3.7 Taxes.

(a) The Company and each of its Subsidiaries has (i) duly filed, lodged or
submitted (or there has been filed, lodged or submitted on its behalf) all Tax
Returns required to be filed, lodged or submitted by it (taking into account all
applicable extensions) in connection with the activities of the Company or its
Subsidiaries (as the case requires) with the appropriate Taxing Authority and
(ii) paid all Taxes due in accordance with such Tax Returns when payable. To the
knowledge of the Seller, all such Tax Returns are true and correct in all
material respects.

(b) To the knowledge of the Seller, there are no material Encumbrances for Taxes
upon any property or assets of the Company or any of its Subsidiaries, except
for Encumbrances for Taxes not yet due and payable or for which adequate
reserves have been provided in the Financial Statements.

(c) To the knowledge of the Seller, there is no audit, examination, deficiency,
refund litigation or proposed adjustment pending or in progress or threatened
with respect to any material amount of Taxes of the Company, its Subsidiaries or
the Seller (but in the case of the Seller, only with respect to the Business) in
any material respect.

(d) To the knowledge of the Seller, neither the Company nor any of its
Subsidiaries is a party to, is bound by or has any obligation under any Tax
sharing, Tax allocation or Tax indemnity agreement or similar contract or
arrangement in any material respect at Closing.

3.8 Intellectual Property.

(a) The Disclosure Letter includes a true and complete list (in all material
respects) of all material applications and material registrations for
Intellectual Property owned by the Company and its Subsidiaries.

(b) The Company and its Subsidiaries own or have valid rights to use all
material Intellectual Property that is currently used in the conduct of the
Business.

(c) To the knowledge of the Seller, the conduct of the Business as currently
conducted does not infringe the Intellectual Property of any third Person.

(d) To the knowledge of the Seller, no third Person is infringing any
Intellectual Property owned by the Company or any of its Subsidiaries.

 

6



--------------------------------------------------------------------------------

(e) For purposes of this Agreement, “Intellectual Property” means all
(i) Australian and foreign patents and applications therefor and all
divisionals, reissues, re-examinations, extensions, continuations and
continuations-in-part thereof, (ii) Australian and foreign trademarks, trade
dress, service marks, trade names, domain names, whether registered or
unregistered, and pending applications to register the same, including all
renewals thereof and all goodwill associated therewith, (iii) Australian and
foreign copyrights, whether registered or unregistered, and pending applications
to register the same, and (iv) know-how and trade secrets.

(f) Notwithstanding anything to the contrary in this Agreement, this Section 3.8
contains the sole and exclusive warranties of the Seller with respect to
Intellectual Property, including with respect to any infringement,
misappropriation or other unauthorized use of Intellectual Property.

3.9 Legal Proceedings. There are no material claims, actions, suits or
proceedings (or to the knowledge of the Seller, investigations) pending against
or, to the knowledge of the Seller, threatened against, the Company, its
Subsidiaries or any of their respective properties or assets by or before any
Governmental Authority. Neither the Company, its Subsidiaries nor any of their
respective properties or assets is or are subject to any material Governmental
Order, and, to the knowledge of the Seller, there are no such Governmental
Orders threatened to be imposed. To the knowledge of the Seller, there are no
formal or informal material governmental inquiries or investigations or internal
investigations pending or threatened relating to, affecting or involving the
Company, its Subsidiaries or the Business. Notwithstanding the foregoing, this
warranty does not apply to Intellectual Property matters or environmental
matters, which subject matters are covered in their entirety and exclusively
under Section 3.8 (Intellectual Property) and Section 3.11 (Environmental
Matters), respectively.

3.10 Compliance with Laws; Permits.

(a) Since January 1, 2010, the Company and its Subsidiaries have been in
material compliance with all Laws applicable in a material sense to the
Business.

(b) The Company and its Subsidiaries possess all Permits necessary for the
Company and its Subsidiaries to own, lease and operate their respective
properties and assets and to carry on the Business as now being conducted,
except where the failure to have any Permit would not have, individually or in
the aggregate, a Material Adverse Effect. Except as would not have, individually
or in the aggregate, a Material Adverse Effect, (i) each such Permit is valid
and in full force and effect either pursuant to its terms or by operation of
law, (ii) to the knowledge of the Seller, there exist no facts or circumstances
that make it likely that any such Permit will not be renewed or extended on
commercially reasonable terms, and (iii) as of the date hereof, no Governmental
Authority has commenced, or given written notice to the Company or its
Subsidiaries that it intends to commence, a proceeding to revoke or suspend any
such Permit.

 

7



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, the warranties contained in this Section 3.10
do not apply to Taxes, Intellectual Property, environmental matters, employee
matters, Company Plans or Seller Plans, which subject matters are covered in
their entirety and exclusively under Sections 3.7 (Taxes), 3.8 (Intellectual
Property), 3.11 (Environmental Matters), 3.12 (Employee Matters and Benefit
Plans) and 3.15 (Labor), respectively.

3.11 Environmental Matters.

(a) To the knowledge of the Seller, except for such matters as would not have,
individually or in the aggregate, a Material Adverse Effect, (i) the Company and
its Subsidiaries are in compliance with all applicable Environmental Laws,
(ii) none of the properties owned by the Company or its Subsidiaries contain any
Hazardous Substance as a result of any activity of the Company or its
Subsidiaries in amounts exceeding the levels permitted by applicable
Environmental Laws, (iii) neither the Company nor any of its Subsidiaries is
subject to any outstanding notices, demand letters or requests for information
from any federal, state, local or foreign Governmental Authority indicating that
the Company or any of its Subsidiaries may be in violation of, or liable under,
any applicable Environmental Law in connection with the ownership or operation
of the Business, (iv) no Hazardous Substance has been disposed of, released or
transported in violation of any applicable Environmental Law, or in a manner
giving rise to any liability under any applicable Environmental Law, from any
properties owned by the Company or its Subsidiaries as a result of any activity
of the Company or its Subsidiaries during the time such properties were owned,
leased or operated by the Company or its Subsidiaries and (v) neither the
Company, its Subsidiaries nor any of their respective properties are subject to
any suit, settlement, court order, administrative order, regulatory requirement,
judgment or written claim asserted or arising under any applicable Environmental
Law.

(b) For purposes of this Agreement, (i) “Environmental Law” means any Law
relating to (A) the protection, preservation or restoration of the environment
(including air, water vapor, surface water, groundwater, drinking water supply,
surface land, subsurface land, plant and animal life or any other natural
resource) or (B) the exposure to, or the use, storage, recycling, treatment,
generation, transportation, processing, handling, labeling, production, release
or disposal of, Hazardous Substances, in each case as in effect as of the date
hereof, and (ii) “Hazardous Substance” means any substance presently listed,
defined, designated or classified as hazardous, toxic, radioactive or dangerous,
or otherwise regulated, under any Environmental Law. Hazardous Substance
includes any substance as to which exposure is regulated by any Governmental
Authority or any Environmental Law, including any toxic waste, pollutant,
contaminant, hazardous substance, toxic substance, hazardous waste, special
waste, industrial substance or petroleum or any derivative or byproduct thereof,
radon, radioactive material, asbestos, or asbestos containing material, urea
formaldehyde, foam insulation or polychlorinated biphenyls.

 

8



--------------------------------------------------------------------------------

3.12 Employee Matters and Superannuation.

(a) Each stock option, stock purchase or equity-based compensation plan,
arrangement or agreement, in each case, that is sponsored or maintained by the
Company or its Subsidiaries and that affects or covers any employee(s) of the
Company or its Subsidiaries (an “Employee”) has been identified in the Data Site
or the Disclosure Letter (each a “Company Plan” and, collectively, the “Company
Plans”).

(b) Each stock option, stock purchase or equity-based compensation, plan,
arrangement or agreement, in each case, that is sponsored or maintained by the
Seller or any of its Affiliates (other than the Company or its Subsidiaries) and
that affects or covers any Employee(s), has been identified in the Data Site or
the Disclosure Letter (each a “Seller Plan” and, collectively, the “Seller
Plans”).

(c) True and complete copies of the most recent copy of each Company Plan and
each Seller Plan (if any) have been Made Available to the Purchaser.

(d) The consummation of the transactions contemplated by this Agreement will
not, either alone or in combination with another event: (i) accelerate the time
of payment or vesting, or trigger any payment or funding, or increase the amount
of, compensation or benefits due any Employee or trigger any other material
obligation pursuant to, any Company Plan or (ii) result in any breach or
violation of, or a default under, any Company Plan.

(e) Except for their commitments to contribute to superannuation funds to which
the Company or its Subsidiaries contribute on behalf of Employees immediately
prior to the date of this Agreement (“Company Funds”), the Company and its
Subsidiaries have no Superannuation Commitments. With respect to the Company
Funds, there are no outstanding or unpaid contributions by the Company or its
Subsidiaries.

(f) The Company and its Subsidiaries have complied with the Superannuation
Commitments in relation to the Employees and any other person who the Company
and its Subsidiaries are obliged to make Superannuation Commitments in relation
to.

(g) This Section 3.12 contains the sole and exclusive warranties of the Seller
with respect to the Company Plans, the Seller Plans and Superannuation
Commitments.

3.13 Material Contracts.

(a) The Data Site contains full and complete copies of each of the following
types of Contracts to which the Company or any of its Subsidiaries is a party or
is otherwise bound as of the date hereof (all Contracts of the type described
below in this Section 3.13(a) being referred to herein as “Material Contracts”):

(i) any Contract pursuant to which the Company or any of its Subsidiaries paid
amounts in excess of $1,000,000 or received amounts in excess of $250,000
individually within the 12-month period prior to the date of this Agreement;

 

9



--------------------------------------------------------------------------------

(ii) any loan, guarantee of Indebtedness or credit agreement, note, bond,
mortgage, indenture or other binding commitment relating to Indebtedness in an
amount in excess of $250,000 individually, other than (A) accounts receivables
and payables and (B) loans to or from direct or indirect wholly-owned
Subsidiaries of the Company;

(iii) any Contract entered into after December 31, 2009 that involves the
acquisition or disposition of (A) an asset or item of capital stock or other
voting securities or equity interests of the Company or any of its Subsidiaries
or (B) an asset or an item of capital stock or other voting securities or equity
interests of another Person, in each case, for consideration in excess of
$500,000 excluding sales and purchases of inventory.

(iv) any non-competition or other similar agreement that prohibits or otherwise
restricts, in any material respect, the Company or any of its Subsidiaries from
freely engaging in a material part of its business anywhere in the world
(including any agreement that restricts, in any material respect, the Company or
any of its Subsidiaries from competing in any line of business which is material
to the Company);

(v) any Contract that creates a partnership or joint venture with respect to any
material portion of the Business; or

(vi) any material settlement or similar material agreement with any Governmental
Authority or order or consent of a Governmental Authority involving future
performance by the Company or any of its Subsidiaries (excluding, for the
avoidance of doubt, customary Permits).

(b) Neither the Company nor any of its Subsidiaries has received written notice
that it is in breach of or default under the terms of any Material Contract
where such breach or default would have, individually or in the aggregate, a
Material Adverse Effect. To the knowledge of the Seller, no other party to any
Material Contract is in breach of or default under the terms of any Material
Contract where such breach or default would have, individually or in the
aggregate, a Material Adverse Effect. Except as would not have, individually or
in the aggregate, a Material Adverse Effect, each Material Contract is a valid
and binding obligation of the Company or the applicable Company Subsidiary which
is party thereto and, to the knowledge of the Seller, of each other party
thereto, and is in full force and effect, except that (i) such enforcement may
be subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other similar Laws, now or hereafter in effect, relating to creditors’ rights
generally and (ii) equitable remedies of specific performance and injunctive and
other forms of equitable relief may be subject to equitable defenses and to the
discretion of the court before which any proceeding therefor may be brought.

 

10



--------------------------------------------------------------------------------

3.14 Real Properties.

(a) Except as would not have, individually or in the aggregate, a Material
Adverse Effect, the Company and its Subsidiaries own and have valid title to all
of their respective owned real properties (“Owned Real Property”) and have valid
leasehold interests in all of their respective leased real properties (“Leased
Real Property”), free and clear of all Encumbrances (other than Permitted
Encumbrances and all other title exceptions, defects, encumbrances and other
matters, whether or not of record, which do not materially affect the continued
use of the property for the purposes for which the property is currently being
used by the Company or its Subsidiaries as of the date hereof). The Disclosure
Letter includes a complete list, as of the date hereof, of the address of each
parcel of Owned Real Property and Leased Real Property.

(b) The Owned Real Property and the Leased Real Property (together the “Real
Property”) comprises all the freehold and leasehold premises owned, used or
occupied by the Company and its Subsidiaries.

(c) The Company and its Subsidiaries have exclusive occupation and quiet
enjoyment of the Real Property.

(d) The Company and its Subsidiaries do not have any freehold interest in land
other than the Owned Real Property or any leasehold interest in land except for
the Leased Real Property.

(e) The Company or its Subsidiaries have not received any notices, orders,
declarations, reports, determinations, or recommendations relating to the Real
Property from any Government Authority in respect of which any issue remains
outstanding.

(f) The Company and its Subsidiaries have not received any notice and are not
aware of any subsisting breaches of the leases over the Leased Real Property.

3.15 Labor. Neither the Company nor any of its Subsidiaries is a party to any
collective bargaining agreement or any other labor-related agreement with any
labor union or labor organization applicable to Employees, nor is any such
agreement currently being negotiated. No material work stoppage involving the
Company or its Subsidiaries is pending or, to the knowledge of the Seller,
threatened by any labor dispute. To the knowledge of the Seller, the Company and
its Subsidiaries have complied in all material respects with all obligations
arising under law, equity or statute, award, enterprise agreement or other
instrument made or approved under any applicable law with respect to the
employment of Employees. Neither the Seller, the Company nor any of the
Company’s Subsidiaries has received any written notice of any material breach by
the Company or its Subsidiaries of any of its legal or contractual obligations
concerning the employment of any of the Employees. None of the Employees has
made a material workers’ compensation claim that remains unresolved.

 

11



--------------------------------------------------------------------------------

3.16 Insurance. The Seller has Made Available to the Purchaser complete copies
of all material policies of insurance maintained by or on behalf of the Company
and its Subsidiaries with respect to their properties and assets, or true and
complete summaries of the material terms of such insurance policies. The
Disclosure Letter includes a list of all material insurance policies relating to
the Business that are not held by the Company or its Subsidiaries. All insurance
policies relating to the Business are in full force and effect as at the date of
this Agreement. Neither the Seller, the Company nor any of the Company’s
Subsidiaries has received: (a) any written notice regarding the cancellation or
invalidation of any of the existing insurance policies relating to the Business
or regarding any actual or possible adjustment in the amount of the premiums
payable with respect to any such policy or (b) any written notice regarding any
refusal of coverage under, or any rejection of any claim under, any such policy.

3.17 Finder’s Fee. Except for fees for which the Seller or its Affiliates (other
than the Company and its Subsidiaries) will be exclusively responsible, none of
the Seller, the Company nor any of the Company’s Subsidiaries has incurred any
liability to any party for any brokerage or finder’s fee or agent’s commission,
or the like, in connection with the transactions contemplated by this Agreement
based upon arrangements made by or on behalf of the Seller, the Company or their
Subsidiaries.

3.18 Assets

(a) All of the material assets used by the Company and its Subsidiaries in the
Business as at 31 December 2011 are disclosed in the Balance Sheet (as to value)
and in the plant and equipment registers, and at Closing all of the material
assets used by the Company and its Subsidiaries in the Business as at the
Closing Date will be:

(i) owned legally and beneficially by the Company or its Subsidiaries, except
for any asset disclosed as being subject to hire purchase, lease or rental
agreements which the Company and its Subsidiaries have, and will have at
Closing, a legally enforceable right to use; and

(ii) are, and will be at Closing be all of the material assets necessary to
conduct the Business.

(b) The Key Assets used by the Company or its Subsidiaries (when taken as a
whole) as at the Closing Date and having regard to their age and condition
(having been maintained in the ordinary course of business):

(i) are not subject to any known material defect which may impact the operation
of the Key Assets or adversely impact the operation of the Business;

(ii) are in satisfactory working order; and

 

12



--------------------------------------------------------------------------------

(iii) are capable of doing the work for which they were designed, licensed or
purchased; and

(iv) are recorded in the plant and equipment registers of the Company or its
Subsidiaries.

(c) No notice has been served on the Company, its Subsidiaries or the Seller by
any Governmental Authority which might materially impair, prevent or otherwise
materially interfere with the Company or its Subsidiaries use of or proprietary
rights in any of its assets.

3.19 No insolvency regime.

None of the following has occurred and is subsisting, or is threatened, in
relation to the Seller, the Company or its Subsidiaries:

(a) an application to a court for an order, or the making of any order, that it
be wound up or that a liquidator or provisional liquidator be appointed;

(b) a resolution by the directors or members that it be wound up;

(c) the convening of a meeting or passing of a resolution to appoint an official
manager;

(d) a scheme of arrangement or composition with, or assignment for the benefit
of, or other arrangement with all or a class of creditors;

(e) the taking of any action to seize, take possession of or appoint a receiver
or receiver and manager or agent in possession over any part of its assets;

(f) the appointment of an administrator; or

(g) any act or matter having a similar legal or economic effect under the laws
of any jurisdiction.

3.20 No rights etc.

There are no facts, matters or circumstances which give any person the right to
apply to liquidate or to wind up the Company, its Subsidiaries or the Seller or
place the Company, its Subsidiaries or the Seller under official management.

3.21 Accuracy of Information

(a) All information in the Data Site and the Disclosure Letter, is to the best
of the Seller’s knowledge accurate in all material respects. None of that
information is misleading in any material particular, whether by inclusion of
misleading information or omission of material information or both.

 

13



--------------------------------------------------------------------------------

(b) Prior to the execution of this Agreement the Seller has disclosed in writing
to the Purchaser all material facts, material information and material
circumstances relating to the Business or assets or liabilities of the Company
and its Subsidiaries or otherwise relating to the subject matter of this
Agreement of which it has knowledge which might, if disclosed, reasonably be
expected to materially affect the decision of a reasonable purchaser to purchase
the Shares or materially affect the price at which or the terms on which a
reasonable purchaser might be willing to purchase the Shares.

3.22 DISCLAIMER OF REPRESENTATIONS AND OTHER WARRANTIES. THE SELLER MAKES NO
REPRESENTATION REGARDING THE WARRANTIES SET FORTH IN THIS ARTICLE III AND THE
PURCHASER ACKNOWLEDGES THAT THE WARRANTIES SET FORTH IN THIS ARTICLE III ARE NOT
REPRESENTATIONS. EXCEPT AS EXPRESSLY SET FORTH IN THIS ARTICLE III, THE SELLER
MAKES NO REPRESENTATION OR WARRANTY OF ANY KIND WHATSOEVER, EXPRESS OR IMPLIED,
AT LAW OR IN EQUITY, IN CONNECTION WITH OR WITH RESPECT TO THE COMPANY, ITS
SUBSIDIARIES, THE SHARES, THE BUSINESS OR OTHERWISE, OR WITH RESPECT TO ANY
INFORMATION PROVIDED TO THE PURCHASER, INCLUDING WITH RESPECT TO ANY
REPRESENTATIONS OR WARRANTIES OF MERCHANTABILITY, FITNESS FOR ANY PARTICULAR
PURPOSE OR USE, TITLE, NON-INFRINGEMENT OR ENVIRONMENTAL MATTERS. ALL
REPRESENTATIONS AND ALL OTHER WARRANTIES ARE HEREBY DISCLAIMED BY THE SELLER.
THE PURCHASER ACKNOWLEDGES THAT IT DOES NOT RELY ON ANY REPRESENTATION OR
WARRANTY, WHETHER EXPRESS OR IMPLIED, MADE BY OR ON BEHALF OF THE SELLER, OTHER
THAN THE WARRANTIES SET FORTH IN THIS ARTICLE III AND MUST NOT MAKE ANY CLAIM
ASSERTING RELIANCE ON ANY REPRESENTATION OR WARRANTY, OTHER THAN THE WARRANTIES
SET FORTH IN THIS ARTICLE III.

ARTICLE IV

WARRANTIES OF THE PURCHASER

The Purchaser hereby warrants to the Seller, as of the date hereof:

4.1 Corporate Status. The Purchaser is a legal entity duly organized, validly
existing and in good standing under the Laws of Australia and has all requisite
corporate power and authority to own, lease and operate its properties and
assets and to carry on its business as presently conducted, except where the
failure to be so organized, validly existing or in good standing, or to have
such power or authority, would not have a Purchaser Material Adverse Effect. The
Purchaser has made available to the Seller prior to the date of this Agreement
true and complete copies of the constitution of the Purchaser, each as amended
through the date hereof. The Purchaser is not in violation of its constitution
in any material respect.

 

14



--------------------------------------------------------------------------------

4.2 Authority. The Purchaser has all requisite corporate power and authority to
execute, deliver and perform this Agreement and to consummate the transactions
contemplated hereby. The execution, delivery and performance by the Purchaser of
this Agreement and the consummation of the transactions contemplated hereby have
been duly and validly authorized by all necessary corporate action on the part
of the Purchaser, and no other proceedings on the part of the Purchaser are
necessary to authorize the execution, delivery and performance by the Purchaser
of this Agreement or to consummate the transactions contemplated hereby. This
Agreement has been duly executed and delivered by the Purchaser, and, assuming
due authorization and delivery by the Seller, this Agreement constitutes a valid
and binding obligation of the Purchaser, enforceable against the Purchaser in
accordance with its terms, except that (i) such enforcement may be subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
Laws, now or hereafter in effect, relating to creditors’ rights generally and
(ii) equitable remedies of specific performance and injunctive and other forms
of equitable relief may be subject to equitable defenses and to the discretion
of the court before which any proceeding therefor may be brought.

4.3 No Conflict; Required Filings.

(a) The execution, delivery and performance by the Purchaser of this Agreement
and the consummation by the Purchaser of the transactions contemplated by this
Agreement do not and will not (i) contravene or conflict with the constitution
of the Purchaser, (ii) assuming compliance with the matters referenced in
Section 4.3(b), contravene or conflict with or constitute a violation of any
provision of any Law binding upon or applicable to the Purchaser or any of its
Affiliates or any of their respective properties or assets or (iii) result in
any violation of, or default (with or without notice or lapse of time, or both)
under, or give rise to a right of termination, cancellation or acceleration of
any material obligation or to the loss of a material benefit under any loan,
guarantee of indebtedness or credit agreement, note, bond, mortgage, indenture,
lease, agreement, contract, instrument, permit, concession, franchise, right or
license binding upon the Purchaser or any of its Affiliates or result in the
creation of any Encumbrance (other than Permitted Encumbrances) upon any of the
properties or assets of the Purchaser or any of its Affiliates, other than, in
the case of clauses (ii) and (iii), any such contravention, conflict, violation,
default, termination, cancellation, acceleration, loss or Encumbrance that would
not have, individually or in the aggregate, a Purchaser Material Adverse Effect.

(b) No material consent of, or registration, declaration, notice or filing with,
any Governmental Authority is required to be obtained or made by the Purchaser
or any of its Affiliates in connection with the execution, delivery and
performance of this Agreement or the consummation of the transactions
contemplated hereby, other than (i) if applicable, compliance with, filings
under and formal clearance of the transactions contemplated by this Agreement by
the ACCC for the purposes of Part IV of the CC Act, (ii) if applicable, filings
with and approval from the FIRB for the purposes of the FAT Act,
(iii) confirmations to the ACMA that the Purchaser and all directors and
officers of the Purchaser are not disqualified entities or disqualified persons
for the purposes of the Telecom Act and (iv) those that, if not made or
obtained, individually or in the aggregate, would not materially hinder or
materially delay the Closing or reasonably be expected to result in a Purchaser
Material Adverse Effect.

 

15



--------------------------------------------------------------------------------

4.4 Legal Proceedings. There are no claims, actions, suits, investigations or
proceedings pending or, to the knowledge of the Purchaser, threatened, against
the Purchaser or any of its Affiliates or any of their respective properties or
assets before any Governmental Authority, except as would not reasonably be
expected to have a Purchaser Material Adverse Effect.

4.5 Financing; Guarantee.

(a) The Purchaser has provided the Seller with true, accurate and complete
copies of an executed debt commitment letter and related term sheets excluding
any details on any fees or interest rate terms payable by the Purchaser
(“Financing Commitment”) from Goldman Sachs Lending Partners LLC (the “Lender”)
pursuant to which, and subject to the terms and conditions of which, the Lender
has committed to provide the Purchaser with loans in the amounts described
therein, the proceeds of which may be used to consummate the transactions
contemplated by this Agreement (the “Financing”). The Financing Commitment is a
legal, valid and binding obligation of the Purchaser and the other parties
thereto. The Financing Commitment is in full force and effect, and the Financing
Commitment has not been withdrawn, rescinded or terminated or otherwise amended
or modified in any respect, and no such amendment or modification is
contemplated. The Purchaser is not in breach of any of the terms or conditions
set forth in the Financing Commitment, and no event has occurred which, with or
without notice, lapse of time or both, could reasonably be expected to
constitute a breach, default or failure to satisfy any condition precedent set
forth therein. As of the date hereof, the Purchaser is not aware of any fact or
occurrence existing on the date hereof that, with or without notice, lapse of
time or both, could reasonably be expected to (A) make any of the assumptions or
any of the statements set forth in the Financing Commitment inaccurate,
(B) result in any of the conditions in the Financing Commitment not being
satisfied, (C) cause the Financing Commitment to be ineffective or (D) otherwise
result in the Financing not being available on a timely basis in order to
consummate the transactions contemplated by this Agreement. As of the date
hereof, the Lender has not notified the Purchaser of its intention to terminate
the Financing Commitment or not to provide the Financing. The net proceeds from
the Financing will be sufficient to consummate the transactions contemplated by
this Agreement and to pay any fees and expenses of or payable by the Purchaser
in connection therewith. The Purchaser has paid in full any and all commitment
or other fees required by the Financing Commitment that are due as of the date
hereof, and will pay, after the date hereof, all such commitments and fees as
they become due. There are no side letters, understandings or other agreements
or arrangements relating to the Financing to which the Purchaser or any of its
Affiliates are a party. There are no conditions precedent or other contingencies
related to the funding of the full amount of the Financing or the conditions
precedent thereto, other than as set forth in the Financing Commitment (the
“Disclosed Conditions”). No Person has any right to impose, and none of the
Lender or the Purchaser has any obligation to accept, any condition precedent to
such funding other than the Disclosed Conditions nor any reduction to the
aggregate amount available under

 

16



--------------------------------------------------------------------------------

the Financing Commitment on the Closing Date (nor any term or condition which
would have the effect of reducing the aggregate amount available under the
Financing Commitment on the Closing Date). The Purchaser has no reason to
believe that it will be unable to satisfy on a timely basis any conditions to
the funding of the full amount of the Financing, or that the Financing will not
be available to the Purchaser on the Closing Date. For the avoidance of doubt,
it is not a condition to Closing under this Agreement for the Purchaser to
obtain the Financing or any alternative financing.

(b) If the Purchaser secures alternative funding arrangements with another party
or parties (the “New Lender”) prior to Closing (the “New Financing”), it may
provide the Seller with true, accurate and complete copies of the executed debt
commitment letter and related term sheets (the “New Financing Commitment”) in
respect of such New Financing, and if the Seller is satisfied (acting
reasonably) with the New Financing, the New Financing Commitment and the New
Lender and communicates such satisfaction to the Purchaser (in writing), then
from the time of that written communication a reference in this Agreement to:

(i) the “Lender” will be deemed to be a reference to the “New Lender”;

(ii) the “Financing” will be deemed to be a reference to the “New Financing”;
and

(iii) the “Financing Commitment” will be deemed to be a reference to the “New
Financing Commitment”.

(c) For the avoidance of doubt, and without limitation, the parties agree that
the Seller would be acting reasonably for the purposes of clause 4.5(b) if the
Seller was not satisfied with New Financing on the basis that the New Financing
would cause a delay to Closing.

4.6 Finder’s Fee. Neither the Seller nor the Company nor any of their respective
stockholders, members, option holders, directors, managers, officers or
Affiliates will incur any liability to any party for any brokerage or finder’s
fee or agent’s commission, or the like, in connection with the transactions
contemplated by this Agreement based upon arrangements made by or on behalf of
the Purchaser or its Affiliates.

4.7 No Additional Warranties; No Representations.

(a) The Purchaser acknowledges that it and its representatives (i) have received
access to such books and records, facilities, equipment, contracts and other
assets of the Seller, the Company and the Company’s Subsidiaries which it and
its representatives have desired or requested to review, (ii) have had access to
the Data Site, (iii) have conducted an independent investigation of the Company
and its Subsidiaries and the transactions contemplated by this Agreement and
(iv) have had full opportunity to meet with the management of the Seller, the
Company and the Company’s Subsidiaries and to discuss and ask questions
regarding the Business.

 

17



--------------------------------------------------------------------------------

(b) The Purchaser acknowledges that none of the Seller, the Company, the
Company’s Subsidiaries nor any Person has made any representation or any
warranty, express or implied, as to the accuracy or completeness of any
information regarding the Company, its Subsidiaries or the Business furnished or
made available to the Purchaser and its representatives, except for those
warranties expressly set forth in Article III (which is subject to the contents
of the Data Site and the Disclosure Letter), and none of the Seller, the
Company, the Company’s Subsidiaries nor any other Person shall be subject to any
liability to the Purchaser or any other Person resulting from the Seller’s or
the Company’s making available to the Purchaser or the Purchaser’s use of such
information, or any information, documents or material made available to the
Purchaser in the due diligence materials provided to the Purchaser, including in
the Data Site, in management presentations (formal or informal) or in any other
form in connection with the transactions contemplated by this Agreement. Without
limiting the foregoing, the Seller make no representation or warranty to the
Purchaser with respect to any financial projections or forecasts relating to the
Company, its Subsidiaries or the Business, whether or not included in any
management presentation.

4.8 DISCLAIMER OF REPRESENTATIONS AND OTHER WARRANTIES.

THE PURCHASER MAKES NO REPRESENTATION REGARDING THE WARRANTIES SET FORTH IN THIS
ARTICLE IV AND THE SELLER ACKNOWLEDGES THAT THE WARRANTIES SET FORTH IN THIS
ARTICLE IV ARE NOT REPRESENTATIONS. EXCEPT AS EXPRESSLY SET FORTH IN THIS
ARTICLE IV, THE PURCHASER MAKES NO REPRESENTATION OR WARRANTY OF ANY KIND
WHATSOEVER, EXPRESS OR IMPLIED, AT LAW OR IN EQUITY, IN CONNECTION WITH OR WITH
RESPECT TO ANY INFORMATION PROVIDED TO THE SELLER, INCLUDING WITH RESPECT TO ANY
REPRESENTATIONS OR WARRANTIES OF MERCHANTABILITY, FITNESS FOR ANY PARTICULAR
PURPOSE OR USE, TITLE OR NON-INFRINGEMENT. ALL REPRESENTATIONS AND ALL OTHER
WARRANTIES ARE HEREBY DISCLAIMED BY THE PURCHASER. THE SELLER ACKNOWLEDGES THAT
IT DOES NOT RELY ON ANY REPRESENTATION OR WARRANTY, WHETHER EXPRESS OR IMPLIED,
MADE BY OR ON BEHALF OF THE PURCHASER, OTHER THAN THE WARRANTIES SET FORTH IN
THIS ARTICLE IV AND MUST NOT MAKE ANY CLAIM ASSERTING RELIANCE ON ANY
REPRESENTATION OR WARRANTY, OTHER THAN THE WARRANTIES SET FORTH IN THIS ARTICLE
IV.

ARTICLE V

COVENANTS

5.1 Interim Operations

From and after the date hereof, the Seller shall cause the Company and its
Subsidiaries to conduct their respective businesses in the ordinary course
consistent with past practice (including but not limited to in relation to sale
practices and accounting

 

18



--------------------------------------------------------------------------------

practices) and use their commercially reasonable efforts to preserve intact the
assets, properties and relationships with Employees and third parties having
material business dealings with the Company and its Subsidiaries. Without
limiting the generality of the foregoing, except (a) as otherwise required by
this Agreement, (b) for actions approved in writing by the Purchaser (which
approval shall not be unreasonably withheld, conditioned or delayed), (c) as
required to comply with applicable Law or (d) as described in the Disclosure
Letter, from and after the date hereof, the Seller shall cause the Company and
its Subsidiaries not to take any of the following actions:

(i) adopt any change in its constitution;

(ii) adopt a plan or agreement of complete or partial liquidation, dissolution,
restructuring, merger, consolidation, restructuring, recapitalization or other
reorganization;

(iii) (A) issue, sell, transfer, pledge, dispose of or encumber the Shares or
any other equity or similar interests of the Company or any of its Subsidiaries
or (B) grant any option, warrant or other right to purchase or obtain, or
otherwise dispose of or encumber, the Shares or any other equity or similar
interests of the Company or any of its Subsidiaries;

(iv) enter into or consummate any transaction involving the acquisition of the
business, stock, assets or other properties of any other Person for
consideration in excess of $100,000 individually, or $1,000,000 in the
aggregate;

(v) sell, lease, license, transfer, exchange or swap, mortgage or otherwise
encumber, or subject to any Encumbrance (other than Permitted Encumbrance) or
otherwise dispose of any material portion of its material properties or assets
with a value or purchase price in the aggregate in excess of $500,000 other than
(A) in the ordinary course of business, (B) pursuant to existing agreements in
effect prior to the date hereof, (C) as may be required by applicable Law or any
Governmental Authority in order to permit or facilitate the consummation of the
transactions contemplated by this Agreement, (D) dispositions of obsolete or
worthless assets or (E) transactions among the Company and/or any of its
Subsidiaries;

(vi) incur, assume, guarantee, prepay or otherwise become liable for any
Indebtedness, other than (A) in the ordinary course of business, (B) any
Indebtedness among the Company and/or any of its Subsidiaries, (C) guarantees by
the Company of Indebtedness of its Subsidiaries, and (D) Indebtedness incurred
pursuant to agreements in effect prior to the execution of this Agreement;

(vii) enter any Contract pursuant to which the Company or any of its
Subsidiaries will be liable to pay amounts in excess of $100,000 or receive
amounts in excess of $250,000 individually within a 12-month period;

 

19



--------------------------------------------------------------------------------

(viii) enter into, renew, amend or modify in any material respect, or terminate
any Material Contract, other than in the ordinary course of business; provided,
however, that nothing in this Agreement shall prevent the Company or its
Subsidiaries from entering into employment agreements or severance agreements,
in each case, with employees in the ordinary course of business;

(ix) incur or commit to any capital expenditures other than capital expenditures
incurred or committed in the ordinary course of business, or enter into any new
line of business;

(x) (A) make, change or revoke any material Tax election, (B) file any material
amended Tax Return or (C) settle or compromise any material liability for Taxes
or surrender any material claim for a refund of Taxes;

(xi) materially change its financial accounting policies or procedures or any of
its methods of reporting income, deductions or other material items for
financial accounting purposes, except as required by the Australian Financial
Reporting Standards or applicable Law; or

(xii) authorize, or agree or commit to do, whether in writing or otherwise, any
of the foregoing.

5.2 No Alternate Transaction.

During the period from the date of this Agreement to the Closing Date
(inclusive), the Seller must not, and the Seller and the Guarantor must procure
that none of its Affiliates, officers, employees, agents or representatives nor
any of the Company or its Subsidiaries or their Affiliates nor any of their
officers, employees, agents or representatives, take, directly or indirectly,
any of the following actions:

(a) solicit, encourage, initiate or participate in any inquiry, negotiations or
discussions, or enter into any agreement, with respect to any offer or proposal
to acquire any material part of the Company or its Subsidiaries business,
properties or technologies, or any amount of the share capital of the Company or
its Subsidiaries, whether by purchase of shares, assets, reconstruction or
otherwise, or effect any such transaction;

(b) disclose any information not customarily disclosed to any third party
concerning the Company or its Subsidiaries business, technologies and
properties, nor afford to any person (other than the Purchaser or their
respective representatives) access to the Company or its Subsidiaries
properties, technologies, books or records, not customarily afforded such
access;

(c) assist or cooperate with any third party to make any proposal to purchase
all or any part of the Company or its Subsidiaries share capital or all or any
material part of the Company or its Subsidiaries assets; or

 

20



--------------------------------------------------------------------------------

(d) enter into any agreement with any third party providing for the acquisition
of either of the Company or its Subsidiaries, whether by purchase of shares,
assets, reconstruction or otherwise, or effect any such transaction.

5.3 Reasonable Best Efforts.

(a) Subject to the terms and conditions set forth in this Agreement, each of the
Seller and the Purchaser shall use its reasonable best efforts (subject to, and
in accordance with, applicable Law) to take promptly, or cause to be taken, all
actions, and to do promptly, or cause to be done, and to assist and cooperate
with the other parties in doing, all things necessary, proper or advisable under
applicable Laws to consummate and make effective the transactions contemplated
by this Agreement, including (i) the obtaining of all necessary actions or
non-actions, waivers, consents and approvals from Governmental Authorities and
the making of all necessary registrations and filings and the taking of all
steps as may be necessary to obtain an approval or waiver from, or to avoid an
action by, any Governmental Authority, (ii) the obtaining of all necessary
consents, approvals or waivers from third parties, (iii) the defending of any
lawsuits or other legal proceedings, whether judicial or administrative,
challenging this Agreement or the consummation of the transactions contemplated
hereby and (iv) the execution and delivery of any additional instruments
necessary to consummate the transactions contemplated hereby; provided, however,
that in no event shall the Seller, the Company or any of their Subsidiaries be
required to pay any fee, penalty or other consideration to any third party for
any consent or approval required for the consummation of the transactions
contemplated by this Agreement under any Contract, nor shall the Seller, the
Company nor any of their Subsidiaries be required to materially modify any
Contract, except as expressly contemplated by this Agreement.

(b) Without limiting the foregoing, each of the Seller and the Purchaser shall
(i) promptly, but in no event later than ten (10) business days after the date
hereof, make their respective filings and thereafter make any other required
submissions under the CC Act, the FAT Act and the Telcom Act, as applicable,
(ii) use their respective reasonable best efforts to cooperate with each other
in (A) determining whether any filings are required to be made with, or
consents, permits, authorizations, waivers or approvals are required to be
obtained from, any third parties or other Governmental Authorities in connection
with the execution and delivery of this Agreement and the consummation of the
transactions contemplated by this Agreement, (B) promptly providing each other
with all information necessary for the preparation of such filings on a timely
basis, and (C) timely making all such filings and timely seeking all such
consents, permits, authorizations or approvals, (iii) use their respective
reasonable best efforts to take, or cause to be taken, all other actions and do,
or cause to be done, all other things necessary, proper or advisable to
consummate and make effective the transactions contemplated by this Agreement,
including taking all such further actions as may be necessary to resolve such
objections and/or inquiries, if any, as the ACCC, the ACMA, the FIRB, state
antitrust enforcement authorities or any competition authorities, regulatory
authorities or national security authorities of any other nation or other
jurisdiction or any other Person may assert under any applicable Law with
respect to the transactions contemplated by this Agreement, and to avoid or
eliminate

 

21



--------------------------------------------------------------------------------

each and every impediment under any Law that may be asserted by any Governmental
Authority with respect to the transactions contemplated by this Agreement so as
to enable the Closing to occur as soon as reasonably possible, including,
without limitation (X) proposing, negotiating, committing to and effecting, by
consent decree, hold separate order, trust or otherwise, the sale, divestiture
or disposition of such assets or businesses of the Purchaser or its Subsidiaries
or Affiliates or of the Company or its Subsidiaries and (Y) otherwise taking or
committing to take actions that after the Closing Date would limit the freedom
of the Purchaser or its Subsidiaries’ (including the Company’s and its
Subsidiaries’) or Affiliates’ freedom of action with respect to, or its ability
to retain, one or more of its or its Subsidiaries’ (including the Company’s or
its Subsidiaries’) businesses, product lines or assets, in each case as may be
required in order to avoid the entry of, or to effect the dissolution of, any
injunction, temporary restraining order or other order in any suit or proceeding
which would otherwise have the effect of preventing or materially delaying the
Closing, and (iv) subject to applicable legal limitations and the instructions
of any Governmental Authority, keep each other apprised of the status of and
cooperate with each other with respect to matters relating to the completion of
the transactions contemplated thereby, including promptly furnishing the other
with copies of notices or other communications received by the Seller, the
Company or the Purchaser, as the case may be, or any of their respective
Affiliates, from any third party and/or any Governmental Authority with respect
to such transactions.

(c) Each of the Seller and the Purchaser shall permit counsel for the other
party reasonable opportunity to review in advance, and consider in good faith
the views of the other party in connection with, any proposed written
communication to any Governmental Authority. Each of the Seller and the
Purchaser agrees not to participate in any substantive meeting or discussion,
either in person or by telephone, with any Governmental Authority in connection
with the transactions contemplated by this Agreement unless it consults with the
other party in advance and, to the extent not prohibited by such Governmental
Authority, gives the other party the opportunity to attend and participate. Upon
receipt of prior notice thereof, each of the Seller and the Purchaser shall
ensure that its appropriate officers and employees shall be available to attend,
as the other party or the applicable Governmental Authority may request, any
scheduled hearings or meetings in connection with the matters addressed by this
Section 5.2. Notwithstanding anything to the contrary in this Section 5.2,
materials provided to the other party or its outside counsel may be redacted to
remove any estimate of the valuation of the Company, its Subsidiaries or the
Business, or the identities of other potential acquirers. Each of the Seller and
the Purchaser shall take reasonable efforts to share information protected from
disclosure under the attorney-client privilege, work product doctrine, joint
defense privilege or any other privilege pursuant to this Section 5.2 so as to
preserve any applicable privilege.

(d) Except as expressly contemplated by this Agreement, the Purchaser shall not,
and the Purchaser shall cause its Affiliates not to, take any action (including
any acquisition of businesses or assets) which would reasonably be expected to
prevent or delay the consummation of the transactions contemplated by this
Agreement due to the actions of any Governmental Authority.

 

22



--------------------------------------------------------------------------------

(e) The Purchaser will, and the Seller will procure that Primus
Telecommunications Inc does, use best endeavours to negotiate in good faith a
“Transition Service Agreement” between the Purchaser and Primus
Telecommunications Inc, a working but un-negotiated draft of which is attached
hereto as Exhibit A. The Purchaser and the Seller agree that the terms of the
final “Transition Services Agreement” shall include a term of 180 days and that
the services will be provided (where commercial arrangements are currently in
place) on terms that are no less favourable than the terms currently in place
between Primus Telecommunications Inc and the Company or its Subsidiaries at the
date of this Agreement. For the avoidance of doubt the parties expressly
acknowledge that finalization and execution of the “Transition Services
Agreement” is not a condition to Closing.

5.4 Financing

(a) The Purchaser shall, and shall cause each of its Affiliates to, use its best
efforts to obtain the Financing on the terms and conditions described in the
Financing Commitment, including using its best efforts to (i) comply with its
obligations under the Financing Commitment, (ii) maintain in effect the
Financing Commitment, (iii) negotiate and enter into definitive agreements with
respect to the Financing Commitment on terms and conditions no less favorable to
the Purchaser than those contained in the Financing Commitment, (iv) satisfy on
a timely basis all conditions applicable to the Purchaser contained in the
Financing Commitment (or any definitive agreements related thereto), including
the payment of any commitment, engagement or placement fees required as a
condition to the Financing, (v) enforce all of its rights under the Financing
Commitment (or any definitive agreements related thereto) and (vi) consummate
the Financing at or prior to the Closing Date (it being understood that it is
not a condition to the Closing under this Agreement, nor to the consummation of
the transactions contemplated hereby, for the Purchaser to obtain the Financing
or any alternative financing). The Purchaser shall keep the Seller informed on a
reasonable basis and in reasonable detail of the status of its efforts to
arrange the Financing (including providing the Seller with copies of all
definitive agreements and other documents related to the Financing). The
Purchaser shall give the Seller prompt notice upon becoming aware of any breach
by any party of either of the Financing Commitment or any termination of the
Financing Commitment. The Purchaser shall not, without the prior written consent
of the Seller, amend, modify, supplement or waive any of the conditions or
contingencies to funding contained in the Financing Commitment (or any
definitive agreements related thereto) or any other provision of, or remedies
under, the Financing Commitment (or any definitive agreements related thereto),
in each case to the extent such amendment, modification, supplement or waiver
could reasonably be expected to have the effect of (A) adversely affecting the
ability of the Purchaser to timely consummate the transactions contemplated by
this Agreement or (B) amending, modifying, supplementing or waiving the
conditions or contingencies to the Financing in a manner materially adverse to
the Seller. In the event all conditions applicable to the Financing Commitment
have been satisfied, the Purchaser shall use its best efforts to cause the
Lender to fund the Financing required to consummate the transactions
contemplated by this Agreement (including by taking enforcement action to cause
the persons providing the Financing to fund such Financing). In the event that
any portion of the Financing becomes unavailable, the

 

23



--------------------------------------------------------------------------------

Purchaser shall notify the Seller and use its best efforts to arrange
alternative financing from the same or other sources on terms and conditions not
materially less favorable in the aggregate to the Purchaser than those contained
in the Financing Commitment as of the date hereof, and in an amount sufficient
to timely consummate the transactions contemplated by this Agreement on the
terms and conditions set forth herein.

(b) The Seller will, and will cause the Company to, at the Purchaser’s sole
expense, cooperate reasonably with the Purchaser and its authorized
representatives in connection with the arrangement of the Financing, including
(i) participating in a reasonable number of meetings on reasonable advance
notice, (ii) furnishing information (including financial statements) reasonably
required to be included in the preparation of offering memoranda, private
placement memoranda, prospectuses and similar documents, and (iii) cooperation
in respect of the preparation of any underwriting or placement agreements,
pledge and security documents and other definitive financing documents; provided
that the Company shall not be required to become subject to any obligations with
respect to such agreements or documents prior to the Closing. Any information
provided to the Purchaser pursuant to this Section 5.3(b) shall be subject to
the Confidentiality Agreement. The Purchaser acknowledges and agrees that the
Seller, the Company and their respective Affiliates and representatives shall
not have any responsibility for, or incur any liability to any Person under or
in connection with, the arrangement of the Financing or any alternative
financing that the Purchaser may raise in connection with the transactions
contemplated by this Agreement, and that the Purchaser shall, on a joint and
several basis, indemnify and hold harmless the Seller, the Company and their
respective Affiliates and representatives from and against any and all losses
suffered or incurred by them in connection with the arrangement of the Financing
or any alternative financing and any information utilized in connection
therewith.

 

24



--------------------------------------------------------------------------------

5.5 Confidentiality; Access to Information

(a) The Purchaser acknowledges that the information Made Available to it by the
Seller and its Affiliates (or their respective agents or representatives) is
subject to the terms of that certain Confidentiality and Standstill Agreement,
dated as of 31 October 2011, by and between the Purchaser and the Primus
Telecommunications Group, Incorporated (the “Confidentiality Agreement”).
Effective upon, and only upon, the Closing, the confidentiality and
non-disclosure provisions of the Confidentiality Agreement will terminate with
respect to “Evaluation Material” (as defined in the Confidentiality Agreement)
relating to the Company, its Subsidiaries and/or the Business; provided,
however, that the Purchaser hereby further acknowledges and agrees that its
confidentiality and non-disclosure obligations in the Confidentiality Agreement
will terminate only with respect to such “Evaluation Material” relating to the
Company, its Subsidiaries and/or the Business and that any and all other
“Evaluation Material” provided or Made Available to it by the Seller or its
Affiliates (or their respective agents or representatives) concerning the Seller
or its Affiliates (other than the Company, its Subsidiaries and/or the Business)
shall remain subject to the terms and conditions of the Confidentiality
Agreement, which shall remain in effect in accordance with its terms to the
extent not modified by this Section 5.4(a).

(b) Between the date hereof and the Closing, the Seller shall, subject to
compliance with applicable Laws and any Contracts to which the Seller or any of
its Affiliates (including the Company and its Subsidiaries) is a party, provide
the Purchaser access and the opportunity to make such investigation of the
management, employees, properties, businesses and operations of the Company and
its Subsidiaries, and such examination and provision of information relating to
the books, records and financial condition of the Company and its Subsidiaries,
as it reasonably requests including regular meetings (as agreed by the Seller
acting reasonably) with senior Employees of the Company or its Subsidiaries;
provided, however, that neither the Seller nor any of its Affiliates shall be
required to disclose to the Purchaser or any agent or representative of the
Purchaser any information if it believes in good faith that doing so could
result in a loss of the ability to successfully assert a claim of privilege
(including the attorney-client and work product privileges) or such disclosure
would violate any applicable Law or contractual requirement. Any such
investigation and examination will be conducted under reasonable circumstances
after appropriate advance notice and in a manner so as not to unreasonably
interfere with the conduct of the Business. No investigation pursuant to this
Section 5.4(b) shall affect any warranty by the Seller in this Agreement or any
condition to the obligations of the Purchaser hereunder. Neither the Purchaser
nor any of its representatives shall be permitted to perform any onsite
procedure (including any onsite environmental study) with respect to any
property of the Company or its Subsidiaries.

5.6 Public Announcements. The Seller and the Purchaser agree to issue a joint
press release announcing this Agreement. The Seller and the Purchaser will
consult with and provide each other the opportunity to review and comment upon
any press release or other public statement or comment prior to the issuance of
such press release or other public statement or comment relating to this
Agreement or the transactions contemplated hereby and shall not issue any such
press release or other

 

25



--------------------------------------------------------------------------------

public statement or comment prior to such consultation except, in each case, as
may be required by applicable Law or by obligations pursuant to any listing
agreement with, or requirement of, the New York Stock Exchange, in the case of
the Seller or its Affiliates or requirements of, the Australian Securities
Exchange in the case of the Purchaser. Notwithstanding the foregoing, without
the prior consent of the Purchaser, the Seller may, and may cause the Company
and/or its Subsidiaries to disseminate the information included in a press
release or other document previously approved for external distribution by the
Purchaser.

5.7 Books and Records.

(a) The Seller will use commercially reasonable efforts to deliver, or cause to
be delivered, to the Purchaser at Closing all properties, books, records,
Contracts, information and documents relating primarily to the Business that are
not then in the possession or control of the Company and/or its Subsidiaries. As
soon as reasonably practicable after the Closing, the Seller will deliver, or
cause to be delivered, to the Purchaser any remaining properties, books,
records, Contracts, information and documents relating primarily to the Business
that are not already in the possession or control of the Company and/or its
Subsidiaries.

(b) Subject to Section 7.2(a) (relating to the preservation of Tax records), the
Seller and the Purchaser agree that each of them will preserve and keep the
books of accounts, financial and other records held by it relating to the
Business (including accountants’ work papers) for a period of six (6) years from
the Closing Date in accordance with their respective corporate records retention
policies; provided, however, that prior to disposing of any such records in
accordance with such policies (if such records would be disposed of prior to the
tenth anniversary of the Closing Date), the applicable party shall provide
written notice to the other party of its intent to dispose of such records and
shall provide such other party the opportunity to take ownership and possession
of such records (at such other party’s sole expense) to the extent they relate
to such other party’s business or obligations within thirty (30) days after such
notice is delivered. If such other party does not confirm its intention in
writing to take ownership and possession of such records within such thirty
(30) day period, the party who possesses the records may proceed with the
disposition of such records. The Seller and the Purchaser shall make such
records, other information relating to the Business, employees and auditors
available to the other as may be reasonably required by such party (i) in
connection with, among other things, any audit or investigation of, insurance
claims by, legal proceedings against, disputes involving or governmental
investigations of the Seller or the Purchaser or any of their respective
Affiliates, (ii) in order to enable the Seller or the Purchaser to comply with
their respective obligations under this Agreement and each other agreement,
document or instrument contemplated hereby or thereby or (iii) for any other
reasonable business purpose relating to the Seller, the Purchaser or any of
their respective Affiliates.

5.8 Further Action. From time to time after the Closing Date, and for no further
consideration, each of the Seller and the Purchaser shall, and shall cause its
respective Affiliates to, execute, acknowledge and deliver such assignments,
transfers,

 

26



--------------------------------------------------------------------------------

consents, assumptions and other documents and instruments and take such other
actions as may reasonably be necessary to appropriately consummate the
transactions contemplated hereby, including (a) transferring back to the Seller
or its designated Affiliates any asset or liability which was inadvertently
transferred to, or held by, the Company or its Subsidiaries at the Closing,
(b) transferring to the Purchaser any asset or liability contemplated by this
Agreement to be transferred to the Purchaser and which was not so transferred at
the Closing and (c) remitting promptly to the Seller or the Purchaser, as the
case may be, any cash amounts actually received for accounts receivable of the
Business generated prior to the Closing Date, in the case of the Seller, or on
or after the Closing Date, in the case of the Purchaser.

5.9 Expenses. Whether or not the transactions contemplated by this Agreement are
consummated, all costs and expenses incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the party incurring or
required to incur such expenses; provided, however, that all fees paid in
respect of the CC Act, the FAT Act, the Telecom Act or other regulatory filings
shall be borne by the Purchaser.

5.10 Notice of Developments. Each party shall give prompt written notice to the
other party of any statement or information contained in such party’s warranties
that is incomplete or inaccurate in any material respect. Nothing in this
Agreement, including this Section 5.9, shall be interpreted or construed to
imply that the Seller is making any warranty as of any date other than as
otherwise set forth herein. During the period between the date of this Agreement
and the Closing, the Seller shall be entitled to update the Disclosure Letter to
the extent information contained therein or any warranty of the Seller becomes
untrue or incomplete or inaccurate after the date hereof due to events or
circumstances occurring after the date hereof. If the Closing occurs, any such
update shall be deemed to have amended the Disclosure Letter, to have qualified
the relevant warranties contained in Article III and to have cured any breach of
warranty that otherwise might have existed hereunder by reason of such event or
circumstance.

5.11 Indebtedness; Intercompany Accounts. No later than one day prior to the
Closing Date, (a) the Seller shall discharge (or otherwise cause to be
extinguished), to the extent practicable, any and all Indebtedness for borrowed
money of the Company or its Subsidiaries owed to any Person and (b) the Seller
shall, at no cost to the Company or any of its Subsidiaries, terminate or cancel
any and all intercompany accounts and Contracts (excluding ordinary course arms’
length trade payables and receivables) between the Seller or any of its
Affiliates (other than the Company and its Subsidiaries), on the one hand, and
the Company and its Subsidiaries, on the other hand.

5.12 Waiver of Conflicts and Attorney-Client Privilege.

The Purchaser hereby waives, on its own behalf, and agrees to cause the Company
and its Subsidiaries to waive, (a) any conflicts that may arise in connection
with any legal counsel that represents the Seller or the Company or its
Subsidiaries in connection with this Agreement (the “Current Representation”) so
that such counsel may undertake after the Closing the representation of the
Seller , or any current officer,

 

27



--------------------------------------------------------------------------------

director, employee, manager, member, stockholder or Affiliate of the Company or
its Subsidiaries (a “Post-Closing Representation”) and (b) their rights of
attorney-client privilege with respect to any communication between such counsel
and the Seller or any such officer, director, employee, manager, member,
stockholder or Affiliate occurring during the Current Representation in
connection with any Post-Closing Representation, including for both (a) and
(b) in connection with a dispute with the Purchaser on or following the Closing.

5.13 Insurances.

Until the Closing Date the Seller will maintain, or cause there to be
maintained, insurance on the assets of the Company and its Subsidiaries
comprising insurance no less than that taken out by the Company and its
Subsidiaries on the date of this Agreement and will not cause or permit, nor
cause nor permit the Company or its Subsidiaries to cause or permit such
insurance to lapse or be cancelled prior to the Closing Date.

ARTICLE VI

CLOSING CONDITIONS

6.1 Conditions to Obligations of the Seller and the Purchaser. The respective
obligations of each of the Seller and the Purchaser to consummate the
transactions contemplated by this Agreement are subject to the fulfillment, on
the Closing Date, of each of the following conditions:

(a) there shall not be in effect any Governmental Order or action restraining,
enjoining or otherwise prohibiting the consummation of the transactions
contemplated hereby, including but not limited to any such order or action by
the ACCC;

(b) the Seller delivering to the Purchaser the Trade Mark Assignment Deed duly
executed by all of the relevant Affiliates of the Sellers;

(c) the Seller delivering to the Purchaser evidence that the Seller has provided
the written notification to Optus Networks Pty Ltd and Optus Mobile Pty Limited
required under the contracts between the Primus Telecommunications Pty Ltd and
those entities.

(d) the Seller delivering to the Purchaser evidence that the Seller has provided
the written notification to Telstra Corporations Limited required under the
contract between the Primus Telecommunications Pty Ltd and Telstra Corporations
Limited dated 1 August 2003 (as amended).

6.2 Additional Conditions to Obligation of the Purchaser. The obligation of the
Purchaser to consummate the transactions contemplated by this

 

28



--------------------------------------------------------------------------------

Agreement is subject to the fulfillment, on the Closing Date, of each of the
following conditions (any or all of which may be waived by the Purchaser in
whole or in part in its sole discretion):

(a) The warranties of the Seller contained in Article III of this Agreement
shall be true and correct on and as of the Closing Date (except to the extent
such warranties shall have been expressly made at a particular date, in which
case such warranties shall have been true and correct as of the particular date)
with the same force and effect as if made on and as of the Closing Date, except
in each case to the extent that the failure of such warranties to be so true and
correct would not reasonably be expected to result in a Material Adverse Effect;

(b) the Seller shall have performed or complied in all material respects with
all agreements and covenants required by this Agreement to be performed or
complied with by it on or prior to the Closing Date;

(c) the Seller shall have delivered to the Purchaser a certificate executed by
an officer of the Seller that the conditions set forth in paragraphs (a) and
(b) above have been satisfied;

(d) the Seller shall have delivered to the Purchaser written resignations of all
directors, secretaries and public officers of the Company or its Subsidiaries
conditional upon, and with effect from, Closing, with such resignations
including acknowledgments by each of those persons that he or she has no claim
of any nature against the Company or its Subsidiaries for salary, fees,
compensation for loss of office, loans or otherwise;

(e) the Seller shall have delivered to the Purchaser a written waiver by the
Seller and the Company in respect of any process in the Constitution of the
Company relating to the transfer of the Shares including but not limited to the
process set out in article 14.6 of the Constitution of the Company;

(f) the share certificates for the Shares and the Seller shall have executed and
delivered to the Purchaser evidence of the transfer of the Shares to the
Purchaser by the Seller effective as of the Closing;

(g) the register of members, register of options, register of charges, minute
books, ledgers, journals and books of account, the certificate of incorporation
and the common seal of the Company and its Subsidiaries;

(h) the Seller shall provide to the Purchaser a CD Rom with all documents and
information included on the Data Site;

(i) the Seller providing evidence to the Purchaser that it has procured a
release from Primus Telecommunications Group Inc of Thomas Mazerski from his
employment with that entity subject to and effective from Closing;

 

29



--------------------------------------------------------------------------------

(j) subject to the Purchaser providing (within a reasonable time) to the Seller
and or the relevant landlord (as appropriate) all information, documentation and
assurances required by under the relevant lease (including, without limitation,
in respect of the Alfred Street Leases the Purchaser complying with the ‘Dealing
Conditions’ under those leases) and all information required by the relevant
landlord in order for the landlord to provide the relevant consent, in respect
of the Key Leases the Seller obtaining in accordance with the terms of each Key
Lease the consent (or otherwise) from each landlord of the Key Leases to the
change of control of the tenant to the Key Lease (being the Company or a
Subsidiary of the Company), provided that the Purchaser acknowledges that in
respect of the Alfred Street Leases the landlord may require the inclusion of a
demolition or refurbishment clause which the Purchaser agrees, provided at least
12 months notice is provided, to accept if required to obtain the landlord’s
consent;

(k) the Seller shall have delivered to the Purchaser confirmation of the amount
of the Restricted Cash as at Closing;

(l) executed directions to the relevant bank or banks effective as at the
Closing Date revoking all existing authorities to operate any bank accounts of
the Company and its Subsidiaries and authorising the person or persons nominated
in writing for that purpose by the Purchaser at least three business days prior
to the Closing Date to operate the bank accounts of the Company and its
Subsidiaries;

(m) a direction in writing signed by the Seller that the directors of the
Company register the transfers of shares referred to in Section 6.2(e) despite
any contrary provision of the Constitution;

(n) such other notices, documents, instruments and assignments as are reasonably
requested by the Purchaser in writing prior to Closing which are required to be
executed or registered under any statute or otherwise to enable the Purchaser to
take possession of the assets of the Company and its Subsidiaries or for the
future conduct of the Business free from Encumbrances including a full release
of the lien held by the collateral trustee in respect of the Primus group
indenture; and

(o) cause a meeting of the directors of the Company to be held, at which:

(i) persons nominated in writing for that purpose by the Purchaser at least
three business days prior to the Closing Date and having consented in writing to
such appointment will be appointed directors of the Company and its Subsidiaries
effective from Closing;

(ii) a person nominated in writing for that purpose by the Purchaser at least
three business days prior to the Closing Date and having consented in writing to
such appointment will be appointed secretary of the Company and its Subsidiaries
effective from Closing;

 

30



--------------------------------------------------------------------------------

(iii) the directors of the Company resolve to accept the resignations referred
to in Section 6.2(d) subject to Closing;

(iv) the directors of the Company resolve to register the transfer of the Shares
referred to in Section 6.2(e) and cancel the existing share certificates and
enter the Purchaser in the register of members in respect of the Shares
transferred to the Purchaser, subject to those transfers being stamped and
subject to Closing.

6.3 Additional Conditions to Obligation of the Seller The obligation of the
Seller to consummate the transactions contemplated by this Agreement is subject
to the fulfillment, on the Closing Date, of each of the following conditions
(any or all of which may be waived by the Seller in whole or in part in its sole
discretion):

(a) The warranties of the Purchaser contained in Article IV of this Agreement
shall be true and correct on the date hereof and on and as of the Closing Date
(except to the extent such warranties shall have been expressly made at a
particular date, in which case such warranties shall have been true and correct
as of the particular date) with the same force and effect as if made on and as
of the Closing Date, except in each case to the extent that the failure of such
warranties to be so true and correct would not reasonably be expected to result
in a Purchaser Material Adverse Effect;

(b) the Purchaser shall have performed or complied in all material respects with
all agreements and covenants required by this Agreement to be performed or
complied with by it on or prior to the Closing Date;

(c) The Purchaser shall use its best endeavours to procure releases of the
Affiliate Guarantees prior to Closing and until the relevant parties are
released from each Affiliate Guarantee, but following and subject to Closing,
the Purchaser indemnifies the providers of the Affiliate Guarantees from and
against any Loss arising out of the Affiliate Guarantees which relates to events
or circumstances occurring after Closing;

(d) the Purchaser shall have delivered to the Seller a certificate executed by
an officer of the Purchaser that the conditions set forth in paragraphs (a) and
(b) above have been satisfied; and

(e) the Purchaser shall have delivered to the Seller the Purchase Price pursuant
to Section 1.2.

6.4 General Obligations

(a) Each party must cooperate with the others and use all reasonable endeavours
to obtain satisfaction of the conditions in this Section 6.

 

31



--------------------------------------------------------------------------------

(b) Without limiting the generality of Section 6.4(a):

(i) each of the Seller and the Purchaser must make any applications deemed by it
to be necessary and appropriate to effect the purpose of this Agreement and each
will supply all necessary and appropriate information for the purpose of
enabling the conditions in this Section 6 to be satisfied;

(ii) neither the Seller nor the Purchaser may withdraw or procure the withdrawal
of any application made or information supplied under Section 6.4(b)(i) without
the written consent of the other party;

(iii) neither the Seller nor the Purchaser may take any action that would or
would be likely to prevent or hinder completion of the satisfaction of the
conditions in this Section 6; and

(iv) each of the Seller and the Purchaser must supply to the other copies of all
applications made and all information supplied for the purpose of enabling the
conditions in this Section 6 to be satisfied (save to the extent such
applications or information may reasonably be considered to be confidential to
that party).

(c) A party may in writing waive the requirement to comply with a condition in
this Section 6 if that condition is solely to that party’s benefit.

ARTICLE VII PURCHASE PRICE ADJUSTMENT

7.1 Net Working Capital Statement.

(a) The Purchaser must as soon as reasonably possible, but in any event no later
than forty five days after the Closing Date, prepare a Net Working Capital
Statement setting out the Net Working Capital for the Company and its
Subsidiaries as at the close of business on the Closing Date. (“Closing Net
Working Capital”).

(b) The Purchaser must include in the Net Working Capital Statement the amount
of the Adjustment Amount and whether it is a Positive Adjustment Amount or a
Negative Adjustment Amount.

7.2 Review by Seller.

(a) The Purchaser must promptly provide the Seller and their advisers with
reasonable access to the working papers prepared in connection with the
preparation of the Net Working Capital Statement.

(b) If the Net Working Capital Statement and the Adjustment Amount is not
disputed by the Seller prior to the date that is sixty days after the delivery
of the report of the Seller (in accordance with Section 7.1) (“Adjustment
Deadline”), it will be taken to be final.

 

32



--------------------------------------------------------------------------------

(c) If the Net Working Capital Statement or the Adjustment Amount is disputed by
the Seller, the dispute will be determined under Section 7.3.

7.3 Net Working Capital Statement Dispute Resolution Procedure

(a) In the event of any difference of opinion or dispute between the Seller and
the Purchaser regarding the Net Working Capital Statement or the Adjustment
Amount:

(i) the Seller must give a notice to the Purchaser prior to the expiry of sixty
day period referred to in Section 7.2 setting out:

(1) details of each of the matters in dispute;

(2) a separate dollar value for each of those matters; and

(3) full details of the reasons why each of those matters are disputed (“Dispute
Notice”);

(b) following delivery of a Dispute Notice to the Purchaser no further items or
dollar amounts in the Net Working Capital Statement or the Adjustment Amount may
be disputed by the Seller in relation to that Dispute Notice unless arising out
of or in connection with or as a consequence of the matters in the Dispute
Notice;

(c) within ten business days of the Seller having delivered a Dispute Notice to
the Purchaser, the Purchaser must deliver to the Seller a response in writing on
the disputed matters (“Response”);

(d) if the Seller and the Purchaser have not resolved the dispute within 10
business days of the delivery of the Response to the Seller, then the dispute
must promptly be referred to the chairman of the Seller and the chairman of the
Purchaser for them to attempt to resolve the dispute;

(e) if the chairman of the Seller and the chairman of the Purchaser have not
resolved the dispute within ten business days of it being referred to them, then
the dispute must promptly be submitted for determination to an expert who will
determine the matter or matters in dispute;

(f) the expert will be selected by agreement between the parties or, failing
agreement between them within ten business days after they commence to discuss
the selection of the expert, selected by the President for the time being of the
Institute of Chartered Accountants of Australia (Victorian Branch);

(g) the disputed matters must be referred to the expert by written submission
which must include the Net Working Capital Statement, the Purchaser’s working
papers, the Dispute Notice, the Response and an extract of the relevant

 

33



--------------------------------------------------------------------------------

provisions of this Agreement and the expert must also be instructed to finish
his or her determination no later than thirty days after his or her appointment
(or such other period agreed by the Seller and the Purchaser having regard to
the matters in dispute);

(h) the Seller and the Purchaser must promptly supply the expert with any
information, assistance and co operation requested in writing by the expert in
connection with his or her determination and all correspondence between the
expert and a party must be copied to the other parties;

(i) the expert must act as an expert and not as an arbitrator, and his or her
written determination will be final and binding on the parties in the absence of
manifest error and the Net Working Capital Statement and the Adjustment Amount
will be deemed to be amended accordingly and will be taken to be final (in the
absence of manifest error) and the dispute resolved; and

(j) the cost of such determination by the expert will be borne by the Seller and
the Purchaser in such manner as the expert determines (having regard to the
merits of the dispute).

7.4 Payment of Positive Adjustment Amount.

If the Adjustment Amount is a Positive Adjustment Amount then:

(a) the Purchase Price will be increased by the Positive Adjustment Amount; and

(b) if the Net Working Capital Statement and the Adjustment Amount are not
disputed by the Seller prior to the expiration of the sixty day period referred
to in Section 7.2, the Positive Adjustment Amount must be paid to the Seller by
the Purchaser within five business days after expiration of that 60 day period;
or

(c) if the Net Working Capital Statement or the Adjustment Amount is disputed by
the Seller prior to the expiration of the 60 day period referred to in
Section 7.2, the portion of the Positive Adjustment Amount not in dispute must
be paid to the Seller by the Purchaser within five business days after
expiration of that 60 day period and the balance of the Positive Adjustment
Amount must be paid to the Seller by the Purchaser within five business days
after the resolution of the dispute pursuant to Section 7.3.

7.5 Payment of Negative Adjustment Amount.

If the Adjustment Amount is a Negative Adjustment Amount then:

(a) the Purchase Price will be reduced by the Negative Adjustment Amount; and

(b) if the Net Working Capital Statement and the Adjustment Amount are not
disputed by the Seller prior to the expiration of the sixty day period referred
to in Section 7.2, the Negative Adjustment Amount must be paid to the Purchaser
by the Seller within five business days after expiration of that 60 day period;
or

 

34



--------------------------------------------------------------------------------

(c) if the Net Working Capital Statement or the Adjustment Amount is disputed by
the Seller prior to the expiration of the 60 day period referred to in
Section 7.2, the portion of the Negative Adjustment Amount not in dispute must
be paid to the Purchaser by the Seller within five business days after
expiration of that 60 day period and the balance of the Negative Adjustment
Amount must be paid to the Purchaser by the Seller within five business days
after the resolution of the dispute pursuant to Section 7.3.

ARTICLE VIII

CERTAIN TAX MATTERS

8.1 Tax Returns, Indemnity and Relevant Tax Matters. Except as otherwise
provided in Section 8.5:

(a) Subject to Section 8.1(c), the Seller shall be responsible and shall
indemnify the Purchaser, the Company and its Subsidiaries for all Taxes arising
from activities carried out by the Company, its Subsidiaries and/or the Business
for any period ending on or prior to Closing. To this end the Seller shall
prepare and file, or cause to be prepared and filed, when due all Tax Returns
that are required to be filed by or with respect to the Company, its
Subsidiaries and/or the Business for periods ending on or prior to Closing , and
the Seller shall prepare such Tax Returns, or cause such Tax Returns to be
prepared, in a manner consistent with past practices and shall remit, or cause
to be remitted, all Taxes due in accordance with such Tax Returns.

(b) Subject to Sections 8.1(c), (d) and (e), the Purchaser shall prepare and
file, or cause to be prepared and filed, when due all Tax Returns that are
required to be filed by or with respect to the Company, its Subsidiaries and/or
the Business for periods ending after Closing (other than Tax Returns of the
Seller or its Affiliates for periods ending after Closing that include the
Business for periods ending on or prior to Closing), and the Purchaser shall
prepare such Tax Returns, or cause such Tax Returns to be prepared, in a manner
consistent with past practices and shall remit, or cause to be remitted, any
Taxes due in respect of such Tax Returns.

(c) Stub Period Income Tax.

(i) The Purchaser shall prepare and file, or cause to be prepared and filed,
when due all Tax Returns for income tax that are required to be filed and shall
remit or cause to be remitted, on or before the due date for payment, any income
tax assessed by any Taxing Authority to the Company, its Subsidiaries and/or the
Business in respect of the activities carried out by the Company, its
Subsidiaries and/or the Business for the period from 1 January 2012 and ending
on Closing (“Stub Period”) up to a maximum amount of $4,000,000 (such amount to
be adjusted by any amount which has been included in the Net

 

35



--------------------------------------------------------------------------------

Working Capital Statement under Section 8.1(c)(ii) or 8.1(c)(iii), that is, less
any amount included as a income tax asset pursuant to clause 8.1(c)(iii) and
plus any amount included as an income tax liability pursuant to clause
8.1(c)(ii)).

(ii) In the event it is determined under Article VII (Purchase Price Adjustment)
that the income tax in respect of the activities carried out by the Company, its
Subsidiaries and/or the Business for the Stub Period exceeds $4,000,000, the
amount by which the amount determined exceeds $4,000,000 (the “Excess Amount”)
will be included as an income tax liability in the Net Working Capital
Statement.

(iii) In the event it is determined under Article VII (Purchase Price
Adjustment) that the income tax in respect of the activities carried out by the
Company, its Subsidiaries and/or the Business for the Stub Period is less than
$4,000,000, the amount by which the amount determined is less than $4,000,000
(the “Shortfall Amount”) will be included as an income tax asset in the Net
Working Capital Statement.

(iv) To the extent the actual income tax (including any administrative penalties
by way of interest or otherwise) in respect of the activities carried out by the
Company, its Subsidiaries and/or the Business for the Stub Period exceeds the
aggregate of $4,000,000 and the Excess Amount (the “Aggregate Amount”), that
amount which is in excess of the Aggregate Amount will be subject to the
indemnity provided by the Seller in accordance with Section 8.1(a).

(v) Notwithstanding any other provision of this Agreement, the Purchaser agrees
that in respect of the Tax Return which includes the Stub Period the Purchaser
must (and must procure that the Company does):

(1) include the amount of the Agreed Deduction; and

(2) obtain the Seller’s agreement in respect of the contents of the Tax Return
prior to its lodgment (such agreement not to be unreasonably withheld).

(d) The Purchaser must not (and must procure that the Company does not), file
any Tax Return with any Taxing Authority, amend, or request or permit the
amendment of, or make or lodge any objection or appeal in relation to any Tax
Return or furnish to any Taxing Authority any information (in writing or
otherwise) in relation to the Relevant Tax Matters, unless the Purchaser has:

(i) provided the Seller with those details that are to be provided to the Taxing
Authority to the extent that they relate to the Relevant Tax Matters, in
sufficient time to reasonably allow the Seller to consider those details (taking
into account the time frame available to the Purchaser to respond to the Taxing
Authority);

 

36



--------------------------------------------------------------------------------

(ii) if requested by the Seller, consulted with the Seller to explain the basis
of any details to be provided to the Taxing Authority to the extent those
details relate to the activities carried out by the Company, its Subsidiaries
and/or the Business for the period ending on Closing; and taken into account any
comment provided or request made by the Seller and, if the Purchaser has not
accepted or agreed to or with the Seller’s comment or request, the Purchaser has
provided the Seller with written notice explaining the reasons why this is the
case.

(e) If any Taxing Authority undertakes, or gives notice of an intention to
undertake a Tax Enquiry, the Purchaser must promptly (and in any case no later
than within 15 Business Days) notify the Seller, in writing, of that fact and
provide copies of all documents received from the Taxing Authority. Any Tax
Enquiry shall be conducted by the Purchaser at the reasonable cost of the
Seller. The Purchaser must consult with the Seller before taking, or procuring
the taking of, any action to object to, appeal against or settle the Tax Enquiry
provided that the Seller must bear all reasonable costs and expenses of taking
such action. Without limiting the above, the Purchaser must:

(i) keep the Seller fully informed of all matters known to the Purchaser
concerning the Tax Enquiry;

(ii) provide the Seller with copies of all documents and correspondence relating
to the Tax Enquiry;

(iii) submit to the Seller for written approval to be given prior to the due
date for providing the communication to the Taxing Authority (and in any event
not to be unreasonably withheld or delayed) any written communication relating
to the Tax Enquiry which is to be transmitted to the relevant Taxing Authority;
and

(iv) not settle or compromise the Tax Enquiry without the Seller’s prior written
approval (not to be unreasonably withheld or delayed).

(f) The Purchaser must not, without the prior written consent of the Seller
(such consent not to be unreasonably withheld or delayed), apply to any Taxing
Authority for any binding or non-binding opinion, ruling or other determination
to the extent it relates to a Relevant Tax Matter.

8.2 Cooperation on Tax Matters; Contests.

(a) Subject in all respects to Section 8.1(d), (e) and (f), the Purchaser and
the Seller shall cooperate in good faith, as and to the extent reasonably
requested by the other party, in connection with the filing of Tax Returns
pursuant to this Article VIII and any audit, litigation or other proceeding with
respect to Taxes. Such cooperation shall include the retention and (upon the
other party’s request) the provision of records and information which are
reasonably relevant to any such audit, litigation or other proceeding and making
employees available on a mutually convenient basis to

 

37



--------------------------------------------------------------------------------

provide additional information and explanation of any material provided
hereunder. The Purchaser and the Seller agree (i) to retain all books and
records in their possession with respect to Tax matters pertinent to the
Company, its Subsidiaries and the Business relating to any taxable period
beginning on or prior to Closing until the expiration of the statute of
limitations (and, to the extent notified by the other party, any extensions
thereof) of the respective taxable periods, and to abide by all record retention
agreements entered into with any Taxing Authority, and (ii) to give the other
party reasonable written notice prior to transferring, destroying or discarding
any such books and records and, if the other party so requests, to allow the
other party to take possession of such books and records.

(b) Subject in all respects to Section 8.1(d), (e) and (f), the Purchaser and
the Seller further agree, upon request, to use their commercially reasonable
efforts to obtain any certificate or other document from any Governmental
Authority or any other Person as may be necessary to mitigate, reduce or
eliminate any Tax that could be imposed (including with respect to the
transactions contemplated hereby).

8.3 Tax Sharing Agreements. All Tax sharing agreements or similar agreements
with respect to or involving the Company and/or its Subsidiaries shall be
terminated as of the Closing Date and, after the Closing Date, neither the
Company nor any of its Subsidiaries shall be bound thereby or have any liability
thereunder.

8.4 Tax Refunds. The Seller shall be entitled to any credit or refund of Taxes
of the Company and/or its Subsidiaries or Taxes imposed with respect to the
Business for any payments made by the Seller prior to Closing, relating to a
taxable period (or portion thereof) ending on or prior to Closing.

8.5 Certain Taxes. All transfer, documentary, sales, use, stamp, registration
and other similar Taxes and fees (including any penalties and interest) incurred
in connection with this Agreement, shall be borne solely by the Purchaser, and
the Purchaser shall file all necessary Tax Returns and other documentation with
respect to all such transfer, documentary, sales, use, stamp, registration and
other similar Taxes and fees.

8.6 GST.

(a) Except under this Section 8.6, the consideration for a Supply made under or
in connection with this Agreement does not include GST.

(b) If a Supply made under or in connection with this Agreement is a Taxable
Supply, then at or before the time the consideration for the Supply is payable
(i) the Recipient must pay the Supplier an amount equal to the GST for the
Supply (in addition to the consideration otherwise payable under this Agreement
for that Supply); and (ii) the Supplier must give the Recipient a Tax Invoice
for the Supply. For clarity, the GST payable under this Section 8.6(b) is
correspondingly increased or decreased by any subsequent adjustment to the
amount of GST for the Supply for which the Supplier is liable, however caused.

 

38



--------------------------------------------------------------------------------

(c) If either party has the right under this Agreement to be reimbursed by
another party for a cost incurred in connection with this Agreement, that
reimbursement excludes any GST component of that cost for which an Input Tax
Credit may be claimed by the party being reimbursed.

(d) Where a Tax Invoice is given by the Supplier, the Supplier warrants that the
Supply to which the Tax Invoice relates is a Taxable Supply and that it will
remit the GST (as stated on the Tax Invoice) to the Australian Taxation Office.

(e) Where a Supply made under or in connection with this Agreement is a
progressive or Periodic Supply, Section 8.6(b) applies to each component of the
Progressive or Periodic Supply as if it were a separate Supply.

(f) Capitalised terms used in Section 8.6 that are not defined in this Agreement
have the meanings given in the New Tax System (Goods and Services Tax) Act of
1999 (Australia).

(g) If there is a dispute as to whether GST is payable in respect of any taxable
supply made under or in connection with this Agreement or the amount of such
GST, the Seller hereby appoints the Purchaser as its agent to conduct such
dispute (including without limitation the filing of a notice of objection or
other process disputing liability, and the conduct of any litigation or of any
review or appeal of an adverse decision).

ARTICLE IX

TERMINATION

9.1 Termination. This Agreement may be terminated at any time prior to the
Closing as follows:

(a) by mutual written consent of the Seller and the Purchaser;

(b) by the Seller or the Purchaser on or after 16 July 2012,

if the Closing shall not have occurred by the close of business on such date;
provided that the right to terminate this Agreement under this Section 9.1(b)
shall not be available to the Seller or the Purchaser, as the case may be, if
such party has breached in any material respect any of its covenants or other
obligations hereunder in a manner that has been the principal cause of the
failure to consummate the Closing on or prior to such time;

(c) by the Purchaser, if there is a Material Adverse Effect arising in relation
to the Company or its Subsidiaries; and

(d) by the Seller or the Purchaser if there shall be in effect a final
nonappealable Governmental Order restraining, enjoining or otherwise prohibiting
the consummation of the transactions contemplated hereby.

 

39



--------------------------------------------------------------------------------

9.2 Effect of Termination and Abandonment. In the event of termination of this
Agreement pursuant to this Article IX, this Agreement (other than the provisions
set forth in the first sentence of Section 5.5(a), Section 5.9, Section 9.2 and
Article XIV) shall become void and of no effect with no liability on the part of
any party hereto (or any of their respective Affiliates or representatives);
provided, however, that (a) nothing herein shall relieve any party hereto from
liability for any breach of any warranty, covenant or agreement in this
Agreement prior to the date of termination and (b) nothing herein shall relieve
any party hereto from any liability for damages resulting from any willful or
intentional breach of this Agreement.

ARTICLE X

WARRANTY PROCESS

10.1 Indemnity – Warranties.

Subject to the provisions in this Article X and Article III, the Seller will
indemnify and keep indemnified, and hold harmless the Purchaser from and against
any and all Loss incurred or suffered by or brought or made against the
Purchaser or the Company or its Subsidiaries (each a “Relevant Party”) to the
extent that such Loss is caused by, a breach by the Seller of any of the
Warranties. The rights of the Purchaser under this Section 10.1 to be
indemnified from and against any Loss are limited to the extent:

(a) any Relevant Party has failed to take reasonable steps to avoid or mitigate
such Loss; or

(b) the Loss is adjudicated by a Governmental Authority to have been contributed
to by any act or omission of a Relevant Party (but only to the extent of the
contributed Loss); or

(c) as set out in this Article X; or

(d) the Claim giving rise to the Loss arises out of any matter which has been
disclosed in the Data Site or the Disclosure Letter.

10.2 Limitation of Liability of Seller.

The Seller will not be liable for any Loss of a Relevant Party (including in
respect of a breach of the Warranties or under the indemnity in Section 10.1):

(a) to the extent that the Loss is caused by, arises out of or results from any
act, matter, omission, transaction or circumstance which would not have occurred
but for any legislation not in force at the date of this Agreement or any change
of any law or administrative practice of any Governmental Authority, including
any such legislation or change which takes effect retrospectively or to the
extent the Loss is caused by, arises out of or results from any act, matter,
omission, transaction or circumstance which the Purchaser was aware of prior to
Closing; or

 

40



--------------------------------------------------------------------------------

(b) except in relation to a Claim or Action for a breach of a Warranty set forth
in Section 3.7 (Taxes) or Article VIII (Certain Tax Matters) or a Claim or
Action relating to the matters set out in Section 10.3(c)(ii), unless notice of
the Claim or Action is given in writing by the Purchaser to the Seller within
twelve months of the Closing Date (setting out reasonable details of the fact,
circumstance or matter giving rise to the Claim or Action, the nature of the
Claim or Action and, if reasonably practicable, the calculation of the Loss
suffered) but in any event as soon as reasonably practicable after the Purchaser
becomes aware of the fact, circumstance or matter on which the Claim or Action
is based; or

(c) in relation to a Claim or Action for a breach of a Warranty set forth in
Section 3.7 (Taxes) or Article VIII (Certain Tax Matters) or a Claim or Action
relating to the matters set out in Section 10.3(c)(ii), unless notice of the
Claim or Action is given in writing by the Purchaser to the Seller by 1 July
2017 (setting out reasonable details of the fact, circumstance or matter giving
rise to the Claim or Action, the nature of the Claim or Action and, if
reasonably practicable, the calculation of the Loss suffered) but in any event
as soon as reasonably practicable after the Purchaser becomes aware of the fact,
circumstance or matter on which the Claim or Action is based; or

(d) where the aggregate amount of Losses of the Purchaser is less than $250,000
(regardless of the value of each individual Loss), provided that once such
aggregate threshold is reached the Purchaser will be entitled to recover the
entire amount of all Loss and not just that part that exceeds $250,000.

10.3 Maximum liability thresholds

(a) Subject to Section 10.3(c), any damages or other compensation payable by the
Seller in respect of the Warranties or the indemnity in Section 10.1 relating to
breach of the Warranties will be paid to the Purchaser solely from the Retention
Amount.

(b) Subject to Section 10.3(c), the maximum aggregate liability of the Seller in
respect of Claims or Actions for breach of the Warranties or under the indemnity
in section 10.1 is the Retention Amount, and neither the Purchaser nor any other
Relevant Party may make a Claim for any payment from the Seller other than
against the Retention Amount.

(c) The maximum aggregate liability of the Seller as a result of Claims or
Actions for:

(i) breach of any of the Warranties set forth in Section 3.7 (Taxes) or Article
VIII (Certain Tax Matters); or

(ii) Loss suffered by a Relevant Party in respect of a breach of a Warranty
caused by:

(1) the fraud of an employee or officer of the Seller or its Affiliates; or

 

41



--------------------------------------------------------------------------------

(2) the willful concealment by an employee or officer of the Seller or its
Affiliates of information actually known to that person which information the
person knew at the time of Closing caused the relevant Warranty to be untrue or
inaccurate and which information the person deliberately withheld from the
Purchaser,

is limited to the Purchase Price and any amounts payable to the Purchaser in
respect of such Claims will be paid first from the Retention Amount and then in
respect of amounts in excess of the Retention Amount up to the Purchase Price,
by the Seller.

10.4 Reduction of Liability of Seller.

The liability of the Seller for any Loss will be reduced:

(a) to the extent that the Claim or Action arises in circumstances against which
the Relevant Party is insured for the loss or damage suffered by them or to the
extent a Relevant Party receives any benefit or credit in relation to the
subject matter of the Claim or Action;

(b) to the extent that a Relevant Party realises a saving in Tax as a result of
the Loss;

less in each such case Loss incurred or suffered by the Relevant Party relating
to obtaining such insurance and proceeds or such Tax savings.

10.5 No reliance on information regarding future performance

The Seller is not liable for any Loss suffered by a Relevant Party arising from
a breach of a Warranty or under the indemnity in clause 10.1 in respect of or
relating to any opinion, estimates, projections, business plans, budgets or
forecasts made in connection with the Company.

10.6 Third Party Claims

If any claim, demand, action or proceeding (including any request for
information, notice to produce documents, audit, review or request for a
meeting) is made or instituted against the Company, its Subsidiaries or the
Purchaser after Closing, in respect of which the Purchaser may seek to make any
Claim or Action against the Seller (any such claim, demand, action or proceeding
being hereinafter called a “Third Party Claim”), the following procedure applies
(but does not (for the avoidance of doubt) operate in any way to increase the
liability of the Seller for a breach of the Warranties or under the indemnity in
section 10.1):

(a) the Purchaser will give prompt written notice of the Third Party Claim to
the Seller and will consult with the Seller concerning such claim provided,
however, that the failure to give such notice does not relieve the Seller of its
obligations under this Agreement unless the ability of the Seller to defend the
Third Party Claim is materially impaired as a result of such failure to give
notice;

 

42



--------------------------------------------------------------------------------

(b) the Purchaser will not themselves, nor allow the Company or its
Subsidiaries, to admit, compromise, settle or pay any Third Party Claim or take
any other steps which may in any way prejudice the defence of the Third Party
Claim without the prior written consent of the Seller, except as may be
reasonably required in order to prevent any judgment against the Company or its
Subsidiaries or where the Seller has not agreed within 30 business days after
receiving notice under paragraph (a) to defend the Third Party Claim or is not
proceeding with such defence in good faith;

(c) if and so long as the Seller has agreed to defend the Third Party Claim and
is proceeding with such defence in good faith, the Purchaser will or will
procure that the Company or its Subsidiaries will, permit the Seller at the
expense of the Seller to take such reasonable action in the name of the Company
or its Subsidiaries to defend or otherwise settle the Third Party Claim as the
Seller may reasonably require provided that the legal counsel engaged by the
Seller to conduct the defence is acceptable to the Purchaser (acting reasonably)
and the Purchaser may participate in the defence at their expense; and

(d) the Purchaser will ensure that the Seller and its representatives are given
reasonable access at the Seller’s expense to such of the documents and records
of the Company or its Subsidiaries and of the Purchaser as are in the possession
or under the control of the Purchaser, the Company or its Subsidiaries as may be
reasonably required by the Seller in relation to any action taken or proposed to
be taken by the Seller under Section 10.8(c).

10.7 Further Indemnity.

Without limiting any other clause of this Agreement, the Seller will indemnify
and keep indemnified and hold harmless the Purchaser from and against any and
all Loss incurred or suffered by or brought or made against the Purchaser, the
Company or its Subsidiaries which arises from any action or claim brought by any
third party in relation to or as a consequence of any agreement or understanding
entered into by the Seller, the Company, its Subsidiaries or any of the
Affiliates with that third party in respect of:

(a) the sale or proposed sale of the Shares (or any part of them), the shares of
any of the Subsidiaries or the assets and undertaking of the Company or its
Subsidiaries; or

(b) any negotiation or discussions or solicitation in respect of the matters
referred to in paragraph (a) of this Section.

The provisions of Sections 10.3(a) and 10.3(b) do not apply to any Loss referred
to in this Section.

 

43



--------------------------------------------------------------------------------

ARTICLE XI GUARANTEE OF GUARANTOR

11.1 Guarantor Guarantee:

(a) In consideration of the Purchaser entering into this Agreement, the
Guarantor guarantees (unconditionally and irrevocably) to the Purchaser the
performance of the Seller’s obligations under this Agreement.

(b) If the Seller fails to perform its obligations under this Agreement when
they are due, the Guarantor must immediately on demand from the Purchaser cause
the Seller to duly and punctually perform its obligations under this Agreement
or perform those obligations itself.

(c) The Guarantor indemnifies the Purchaser against any Loss suffered, paid or
incurred by the Purchaser in relation to:

(i) any failure or delay by the Seller in the performance of any of its
obligations under this Agreement; or

(ii) any failure by the Guarantor to cause the Seller to perform its obligations
under this Agreement.

This clause:

(a) extends to cover this Agreement as amended, varied or replaced; and

(b) is a continuing guarantee and indemnity and remains in full force and effect
for so long as the Seller has any liability or obligation to the Purchaser under
this Agreement and until all of those liabilities or obligations have been fully
discharged or otherwise terminated.

ARTICLE XII RETENTION AMOUNT

12.1 General Provisions.

The sum of $10,000,000 will be retained from the Purchase Price at Closing and
paid in US dollars into a US dollar account and held in accordance with the
provisions of this Section 12 (“Retention Amount”).

12.2 Lander and Rogers Lawyers.

The Retention Amount will be held by Lander and Rogers Lawyers in accordance
with the terms of the Escrow Deed.

12.3 Warranty Retention

(a) The Retention Amount will be retained for the purposes of being applied in
payment of any Warranty Claim or Action made in accordance with Article X.

 

44



--------------------------------------------------------------------------------

(b) Upon the expiry of twelve months from the Closing Date (or prior if
Section 12.3(b)(ii) applies) the Retention Amount will be paid out as follows:

(i) if there has been no notice of a Claim or Action given in writing by the
Purchaser to the Seller pursuant to Article X, the Retention Amount will be paid
to the Seller; or

(ii) if there has been a notice of a Claim or Action given in writing by the
Purchaser to the Seller pursuant to Article X, then the Retention Amount will be
retained by Lander and Rogers Lawyers in accordance with the terms of the Escrow
Deed until:

(1) the parties agree on the release of the Retention Amount; or

(2) a Third Party Claim is finalized in accordance with Section 10.6, in which
case the Retention Amount will be paid to the Purchaser to the extent of the
Loss arising from the Third Party Claim and the balance (if any) will be paid to
the Seller; or

(3) the Purchaser has obtained a final determination against the Seller in
respect of the Loss arising out of the Claim or Action (provided the parties
will not be entitled to institute any proceedings before first having attempted
to resolve the issue through mediation for a period of not less than 30 days),
in which case the Retention Amount will be paid to the Purchaser to the extent
of the Loss determined in accordance with the mediated agreement or final
determination (as the case may be) and the balance (if any) will be paid to the
Seller.

12.4 Interest on Retention.

Lander & Rogers Lawyers shall deposit the Retention Amount in an
interest-bearing deposit account with an authorised deposit-taking institution
(as defined in the Australian Banking Act 1959). All interest earned on the
Retention Amount will be paid by Lander & Rogers Lawyers to the Seller on a
monthly basis.

ARTICLE XIII POST CLOSING COVENANTS

13.1 Intellectual Property Protection.

After Closing, the Seller will not, and will procure that none of its
Affiliates, use or employ any of the Intellectual Property in any manner
whatsoever without the prior written consent of the Purchaser.

 

45



--------------------------------------------------------------------------------

13.2 Goodwill Covenant.

For the sole purpose of protecting the Purchaser in respect of the goodwill of
the Business, the Seller undertakes to the Purchaser that it will not, and that
they will procure that each of its Affiliates will not, for a period of:

(a) three years after the Closing Date;

(b) two years after the Closing Date;

(c) one year after the Closing Date;

and in each case within Australia and New Zealand , do any one or more of the
following:

(d) on its own account or for any person, enterprise, firm, trust, joint
venture, or syndicate cause any person who has been a customer of, or supplier
to, the Company or its Subsidiaries within a period of twelve months prior to
the Closing Date to cease transacting business with the Company or its
Subsidiaries;

(e) on its own account or for any person, enterprise, firm, trust, joint
venture, or syndicate entice away or attempt to entice away from the Company or
its Subsidiaries any employee of the Company or its Subsidiaries; and

(f) personally or by its employees or agents or by circulars, letters or
advertisements whether on its own account or for any person, enterprise, firm,
trust, joint venture, or syndicate take any actions directly intended to
materially, negatively impact upon the business of the Company or its
Subsidiaries.

13.3 Restraints Independent and Reasonable.

The Seller acknowledges that each of the prohibitions and restrictions contained
in the provisions of Section 13.2:

(a) must be read and construed and will have effect as a separate, severable and
independent prohibition or restriction and will be enforceable accordingly;

(b) is reasonable as to period, territorial limitation and subject matter; and

(c) confers a benefit on the Purchaser which is no more than that which is
reasonably and necessarily required by the Purchaser for the maintenance and
protection of the goodwill of the Business.

It is the intention of the parties that all combinations of such prohibitions
and restrictions will apply and be enforceable and that only those which a
court, in exercising its discretion, may hold to be an unreasonable restraint of
trade will be severed.

 

46



--------------------------------------------------------------------------------

13.4 Primus and iPrimus name.

Following Closing:

(a) the Seller and the Guarantor must not and must procure that its Affiliates
do not use the word “Primus” and “iPrimus” or any substantially identical or
deceptively similar words as part of its name or in any other way in Australia
and New Zealand; and

(b) the Purchaser and the Company must not and must procure that their
Affiliates do not use the word “Primus” and “iPrimus” or any substantially
identical or deceptively similar words as part of its name or in any other way
in a Relevant Territory.

13.5 No Merger.

The rights and obligations of the parties contained in this Agreement are
continuing agreements and, accordingly, are not merged or extinguished by or
upon Closing or prejudiced or affected by the Purchaser acceptance of the Shares
under this Agreement or by the payment of all or part of the Purchase Price or
any other money payable under this Agreement but will remain in full force and
effect.

ARTICLE XIV

MISCELLANEOUS

14.1 Notices. Any notice, request, instruction or other communication required
or permitted hereunder shall be in writing and delivered personally, sent by
reputable overnight courier service (charges paid by sender), sent by registered
or certified mail (postage prepaid), or sent by facsimile, according to the
instructions set forth below. Such notices shall be deemed given: at the time
delivered by hand, if personally delivered; one business day after being sent,
if sent by reputable overnight courier service; at the time receipted for (or
refused) on the return receipt, if sent by registered or certified mail; and at
the time when confirmation of successful transmission is received by the sending
facsimile machine, if sent by facsimile:

 

  (a) if to the Seller and the Guarantor:

Primus Telecommunications Group Inc

7901 Jones Branch Drive | Suite 900

McLean | VA | USA | 22102

Attention: John Filipowicz

Facsimile No:

 

47



--------------------------------------------------------------------------------

with a copy to:

Andrews Kurth LLP

600 Travis, Suite 4200

Houston, Texas 77002

Attention: Roy Bertolatus

Facsimile No: + 1 713 238 7356

 

  (b) if to the Purchaser:

M2 Telecommunications Group Ltd

Level 10, 60 City Road

SOUTHBANK VIC 3006

Attention: Company Secretary

Facsimile No.: +613 9674 6599

with a copy to:

Lander & Rogers Lawyers

Level 12, 600 Bourke Street

MELBOURNE VIC 3000

Attention: Jackie Solakovski

Facsimile No.: +613 9269 9001

or to such other address or to the attention of such other party that the
recipient has specified by prior notice to the other party in accordance with
the preceding.

14.2 Certain Definitions; Interpretation

(a) For purposes of this Agreement, the following terms shall have the following
meanings:

(i) “Adjustment Amount” means the amount by which the Net Working Capital upon
it being taken to be final under Section 7.2 or Section 7.3 is more or less than
$0 and “Positive Adjustment Amount” means the amount by which the Net Working
Capital is more than $0 and “Negative Adjustment Amount” means the amount by
which the Net Working Capital is less than $0.

(ii) “Affiliate” of a Person means a Person that directly or indirectly, through
one or more intermediaries, controls, is controlled by, or is under common
control with, the first mentioned Person.

(iii) “Affiliate Guarantees” means the guarantees given by the Seller or its
Affiliates (other than the Company and its Subsidiaries) in respect of the
Business which have been notified to the Purchaser by the Seller in writing at
least 30 days prior to Closing.

(iv) “Agreed Deduction” means the income tax deduction in the amount equal to
the amount of debt extinguished under the Deed of Forgiveness and Debt
Settlement and Release between Primus Telecommunications Pty Ltd and Primus
Telecommunication Limited.

 

48



--------------------------------------------------------------------------------

(v) “Alfred Street Leases” means the leases entered into in respect of the
Business at 1 Alfred Street, Sydney.

(vi) “Business” means the business conducted by the Company and its Subsidiaries
of owning network infrastructure and providing fiber-based services, local and
long distance voice, Internet, wireless resale, voice over Internet protocol,
data and data center (including managed hosting and cloud products) services to
residential and business customers located in Australia.

(vii) “business day” means any day other than a Saturday, Sunday or a day on
which the banks in Melbourne, Australia are authorized by law or executive order
to be closed.

(viii) “Claims or Actions” means any claims, demands or causes of action
(whether based in contract, tort, common law, statute or otherwise) arising in
connection with this Agreement or any part of this Agreement (including, but not
limited to, the Warranties) or relating to the Shares or their sale to the
Purchaser.

(ix) “Closing New Working Capital” means the Net Working Capital for the Company
and its Subsidiaries as at the close of business on the Closing Date.

(x) “Contract” means any written contract, agreement, lease, license, sales
order, purchase order, indenture, note, bond, loan, instrument, lease,
commitment or other arrangement or agreement that is binding on any Person or
any part of its property under applicable Law.

(xi) “control” (including the terms “controlled,” “controlled by” and “under
common control with”) means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of stock, as trustee or executor, by Contract or
credit arrangement or otherwise.

(xii) “Encumbrances” means any mortgages, liens, pledges, security interests,
defects, exceptions, rights of way, restrictions, covenants, claims, statutory
rights or other encumbrances of any nature whatsoever, whether registered or
unregistered.

(xiii) ‘Escrow Deed’ means the escrow deed between Lander and Rogers Lawyers,
the Purchaser and the Seller in the form attached hereto as Exhibit D.

(xiv) “Governmental Authority” means the Commonwealth of Australia, any state or
other political subdivision thereof, and

 

49



--------------------------------------------------------------------------------

any other foreign or domestic entity exercising executive, legislative,
judicial, regulatory or administrative authority or functions of or pertaining
to government, including any government authority, agency, department,
corporation, board, commission, court, tribunal or instrumentality of the
Commonwealth of Australia or any foreign entity, or any political subdivision of
any of the foregoing.

(xv) “Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

(xvi) “Indebtedness” of any Person at any date means (A) the principal of and
interest accrued on (1) indebtedness for money borrowed and (2) indebtedness
evidenced by notes, debentures, bonds or other similar instruments; (B) all
obligations issued or assumed as the deferred purchase price of property (but
excluding accounts payable arising in the ordinary course of business); (C) all
obligations for the reimbursement of any obligor on any letter of credit or
similar credit transaction securing obligations of a Person other than the
Company or its Subsidiaries or of a type described in clauses (A) and (B) above
and (D) below, but only to the extent of the obligation secured; (D) all
prepayment premiums and penalties, and any other fees, breakage charges,
expenses, indemnities and other amounts payable as a result of the prepayment or
discharge of any Indebtedness of the type referred to in clauses (A) through
(C) above; and/or (E) all reimbursement obligations under guarantees of
obligations of other Persons of the type referred to in clauses (A) through
(D) above; provided that, for the avoidance of doubt, Indebtedness shall not
include any commitments, obligations or liabilities under indefeasible right of
use agreements, capital leases or similar arrangements.

(xvii) “Intellectual Property” means all trade marks, copyright, know how,
business names, trading names, domain names, patents and any other intellectual
property owned or used by the Company or its Subsidiaries, whether registered or
unregistered, in connection with the Business.

(xviii) “Key Assets” means:

(1) the customer management, billing and provisioning software system; and

(2) the network assets and equipment.

(xix) “Key Leases” means the leases of the following premises in connection with
the Business: Level 3, 9, and 10 at 452 Flinders Street, Melbourne; level 3, 55
King Street, Melbourne; 539 Flinders Lane, Melbourne; the Alfred Street Leases;
Suite 1, Level 2, 19-31 Pitt Street, Sydney; Level 6/4, 127 Creek Street,
Brisbane; Level 3, 197 St George’s Terrace, Perth; Level 1, 132 Franklin Street,
Adelaide.

 

50



--------------------------------------------------------------------------------

(xx) “knowledge” (A) with respect to the Seller shall mean the actual knowledge
(having made all reasonable and proper enquiries) of the individuals identified
in the Seller’s Knowledge Group and (B) with respect to the Purchaser shall mean
the actual knowledge (having made all reasonable and proper enquiries) of the
individuals identified in the Purchaser’s Knowledge Group.

(xxi) “Law” means any law, statute, ordinance, rule or regulation of any
Governmental Authority, or any binding agreement with any Government Authority
binding upon a Person or its assets.

(xxii) “Loss” means any loss (including any indirect or consequential loss)
claim, action, suit, proceeding, award, judgment, demand, liability, obligation,
damage, fine, penalty, cost, charge, expense, Tax, outgoing, payment, diminution
in value or deficiency of any kind or character paid, suffered, incurred or for
which there is a liability including without limitation: (a) all interest and
other amounts payable to third parties; (b) all proper and reasonable legal and
other expenses (on a full indemnity or a solicitor and own client basis,
whichever is the greater) incurred in connection with investigating or defending
any Claims or Actions, whether or not resulting in any liability and all amounts
paid in settlement of any Claim or Action but excludes any opportunity costs,
punitive or exemplary loss and any loss of reputation or goodwill.

(xxiii) “Made Available” means that the information referred to (A) has been
actually delivered (whether by email transmission, hand delivery or orally) to
the Purchaser or to its outside legal counsel or (B) was posted in the Data
Site, in each case, on or prior to the execution of this Agreement.

(xxiv) “Material Adverse Effect” means any change, effect or circumstance that,
individually or in the aggregate, has had, or would reasonably be expected to
have, a material adverse effect on the business, assets, results of operations
or financial condition of the Company and its Subsidiaries, taken as a whole;
provided, however, that the term “Material Adverse Effect” does not, and shall
not be deemed to, include any of the following, either alone or in combination,
and none of the following shall be taken into account in determining whether
there has been or would be a Material Adverse Effect: (A)(1) changes in general
economic or political conditions or the securities, banking, credit, currency,
commodities, capital or financial markets in general (including general changes
to monetary policy, inflation, interest rates, exchange rates or stock, bond or
debt prices) in Australia, the United States or in any other geographic market,
(2) changes that are generally applicable to the industries in which the Company
and its Subsidiaries operate (including any competitive and/or technological
changes relevant to such industries), (3) changes in general legal, regulatory
or political conditions, including the adoption, implementation, promulgation,
repeal, modification, reinterpretation or proposal of any Law after the date
hereof, or changes in the Australian Financial Reporting Standards or in

 

51



--------------------------------------------------------------------------------

other applicable accounting standards (or in the interpretation thereof),
(4) the negotiation, execution, announcement or performance of this Agreement or
the consummation of the transactions contemplated by this Agreement, including
the threatened or actual impact thereof on relationships, contractual or
otherwise, with current or prospective customers, suppliers, vendors,
distributors, partners, employees or landlords, (5) the identity of the
Purchaser or any of its Affiliates as the acquiror of the Company and its
Subsidiaries or any facts or circumstances concerning the Purchaser or any of
its Affiliates, (6) compliance with the terms of, or the taking of any action
required or contemplated by, this Agreement or action or inaction consented to
or requested by the Purchaser, (7) natural disasters, weather events,
geopolitical conditions, acts or threats of war, sabotage or terrorism, military
actions or the escalation or worsening thereof, (8) the outcome of any
litigation, claim or other proceeding disclosed in the Data Site or described in
the Disclosure Letter or (9) any increase in the cost or availability of the
financing necessary for the Purchaser to consummate the transactions
contemplated by this Agreement, except, in the case of the foregoing clauses
(1), (2) and (3), to the extent such changes or developments referred to therein
have a materially disproportionate impact on the Company and its Subsidiaries,
taken as a whole, relative to other companies in the industries and in the
geographic markets in which the Company and its Subsidiaries operate after
taking into account the size of the Company and its Subsidiaries, taken as a
whole, relative to such other companies (but only to the extent of such
materially disproportionate impact) or (b) any failure to meet internal or
published projections, forecasts, estimates, performance measures, operating
statistics or revenue or earnings predictions for any period or the issuance of
revised projections that are not as optimistic as those in existence as of the
date hereof.

(xxv) “Net Working Capital” means the positive or negative sum of (A) the total
current assets of the Company and its Subsidiaries on a combined basis less
(B) the total current liabilities of the Company and its Subsidiaries (excluding
Indebtedness) on a combined basis, in each case, calculated in accordance with
the Specified Accounting Policies and in accordance with the calculation of the
sample statement of Net Working Capital set forth on Exhibit B which includes
cash and cash equivalents (less the amount, if any, by which the Restricted Cash
at Closing is less than $10,600,000), trade and client debtors (net of bad debt
provisions), Other Receivables, prepaid expenses (which are properly referable
to forward ordinary Business operations), inventories at lower of cost or
realisable value (capable of resale in the ordinary course) and reduced by trade
payables, other payables and accruals with external parties (including any
potential or agreed unpaid amounts relating to orders for litigation cost),
employee entitlements (both current and non-current), net GST liability, other
taxation obligations and other provisions; provided that no current or deferred
income Tax assets or liabilities will be included in the Net Working Capital
except in accordance with Section 8.1(c) (such amount to be determined pursuant
to the Article VII process and included in the Net Working Capital Statement).

 

52



--------------------------------------------------------------------------------

(xxvi) “Net Working Capital Statement” means the statement to be prepared by the
Purchaser in accordance with Section 7.1.

(xxvii) “Other Receivables” means sundry debtors, Telstra rebate receivable,
Optus commissions receivable and interest receivable.

(xxviii) “Permit” means any permit, franchise, authorization, license or other
approval issued or granted by any Governmental Authority.

(xxix) “Permitted Encumbrances” means (A) mechanics’, carriers’, workmen’s,
repairmen’s or other like Encumbrances arising or incurred in the ordinary
course of business for amounts not yet delinquent or which are being contested
in good faith by appropriate legal proceedings, (B) Encumbrances arising under
original purchase price conditional sales contracts and equipment leases with
third parties entered into in the ordinary course of business, (C) Encumbrances
for Taxes and other governmental charges that are not due and delinquent, are
being contested in good faith by appropriate proceedings or may thereafter be
paid without penalty, (D) imperfections of title, restrictions or encumbrances,
if any, which imperfections of title, restrictions or other encumbrances do not,
individually or in the aggregate, materially impair the continued use and
operation of the specific assets to which they relate or (E) any state of facts
that a survey would disclose.

(xxx) “Person” means an individual, corporation, partnership, limited liability
company, association, joint stock company, trust, joint venture, unincorporated
organization, Governmental Authority or other entity or group.

(xxxi) “Purchaser Material Adverse Effect” means any material adverse change in
or material adverse effect on the ability of the Purchaser to perform its
obligations under this Agreement or to consummate the transactions contemplated
hereby.

(xxxii) “Purchaser’s Knowledge Group” means Vaughan Bowen, Geoff Horth, Darryl
Inns and Kellie Dean.

(xxxiii) “Relevant Party” has the meaning given to it in Section 10.1.

(xxxiv) “Relevant Tax Matter” means Tax relating to the activities carried out
by the Company, its Subsidiaries and/or the Business for any period ending on or
prior to Closing.

(xxxv) “Relevant Territory” means any jurisdiction throughout the world that the
Seller or one of its Affiliates (other than the Company or its Subsidiaries) or
a licensee of one of those parties has existing rights (whether statutory or at
common law) to a trade mark including the word ‘Primus’ but excludes Australia
and New Zealand.

 

53



--------------------------------------------------------------------------------

(xxxvi) “Restricted Cash” means any cash or cash equivalents held by the Company
or its Subsidiaries as of the Closing including cash and cash equivalents held
by third parties as security deposits or otherwise.

(xxxvii) “Seller’s Knowledge Group” means John Filipowicz; Ken Schwarz, Peter D.
Aquino, Thomas Mazerski, Aaron Nivert, Mathew Proctor, Lucas Smyth, Mark
Matheson, Richard Coombe, Roger Nicol, Arne Bergquist and John Horan.

(xxxviii) “Specified Accounting Policies” means the Australian Financial
Reporting Standards adjusted as follows:

(1) pre-paid expenses includes items recorded in the Company’s accounts as
capitalized expenses and includes the items recorded as both short term and long
term pre-paid expenses and capitalized expenses;

(2) trade and other payables/accruals does not include lease make good
provisions;

(3) employee entitlements includes all employee entitlements of the Company’s
employees at Closing even if these are unlikely to be paid out within 12 months
and includes employee tax liabilities but does not include any entitlements for
the 3 persons engaged in the Business but employed by a US entity.

(xxxix) “Subsidiary” of any party shall mean any corporation, limited liability
company, partnership, association, trust or other form of legal entity of which
(i) more than 50% of the outstanding voting securities are on the date hereof
directly or indirectly owned by such party or (ii) such party or any Subsidiary
of such party is a general partner (excluding partnerships in which such party
or any Subsidiary of such party does not have a majority of the voting interests
in such partnership).

(xl) “Superannuation Commitments” means every amount needed to (A) satisfy any
actual or contingent liability for any superannuation contribution (including
under the governing rules of a superannuation fund, employment contract,
contract for services, industrial instrument or any law), (B) to satisfy any
moral obligation to pay superannuation contributions or benefits under the
practices, standards and procedures that applied before the date concerned, or
(C) so that on the date concerned, the employer is free of actual and contingent
liability for superannuation guarantee charge under the Superannuation Guarantee
(Administration) Act 1992 (“SGA”), for any contribution period under the SGA up
to that date (making the assumption that the superannuation guarantee charge
accrues from day to day during each contribution period).

 

54



--------------------------------------------------------------------------------

(xli) “Tax Return” means any report, return, business activity statement or
similar filing (including the attached schedules) required to be filed with
respect to Taxes, including any information return, claim for refund, amended
return or declaration of estimated Taxes.

(xlii) “Taxes” means any and all domestic or foreign, federal, state, local or
other taxes, levies or charges of any kind (together with any and all interest,
penalties and additional amounts imposed with respect thereto) imposed by any
Governmental Authority, including taxes with respect to income, franchises,
windfall or other profits, gross receipts, property, sales, use, capital stock,
employment, unemployment, social security, unclaimed property, payroll, customs
duties, transfer, license, workers’ compensation or net worth, and taxes in the
nature of excise, withholding, ad valorem or value added.

(xliii) “Tax Enquiry” means an audit, investigation, litigation of any dispute,
review, information request, or other enquiry of any kind undertaken by a Taxing
Authority to the extent it relates to a Relevant Tax Matter.

(xliv) “Taxing Authority” means the Commissioner of Taxation, the Australian
Taxation Office and any other domestic or foreign Governmental Authority
responsible for the administration or collection of any Taxes.

(xlv) “Trade Mark Assignment Deed” means the document in the form attached
hereto as Exhibit C.

(xlvi) “Warranties” means the warranties, of the Seller set out in Article III.

(b) When a reference is made in this Agreement to Articles or Sections, such
reference is to an Article or a Section of this Agreement, unless otherwise
indicated. When a reference is made in this Agreement to a party or parties,
such reference is to parties to this Agreement, unless otherwise indicated. The
table of contents and headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. Whenever the words “include,” “includes” or “including” are used
in this Agreement, they shall be understood to be followed by the words “without
limitation.” The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. All terms defined in this
Agreement shall have such defined meanings when used in the Disclosure Letter or
any certificate or other document made or delivered pursuant thereto unless
otherwise defined therein. The definitions contained in this Agreement are
applicable to the singular as well as the plural forms of such terms and to the
masculine as well as to the feminine and neuter genders of such term. Unless
otherwise indicated, references to “dollars” or “$” shall mean Australian
dollars.

 

55



--------------------------------------------------------------------------------

14.3 Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement in any
other jurisdiction. If any provision of this Agreement is so broad as to be
unenforceable, such provision shall be interpreted to be only so broad as is
enforceable.

14.4 Entire Agreement; No Third-Party Beneficiaries. This Agreement, including
all exhibits hereto, the Disclosure Letter and the Confidentiality Agreement
constitute the entire agreement and supersede any and all other prior agreements
and undertakings, both written and oral, between or among the parties hereto
with respect to the subject matter hereof and thereof and do not, and are not
intended to, confer upon any Person (other than the Purchaser and the Seller)
any rights or remedies hereunder.

14.5 Amendment; Waiver. Any provision of this Agreement may be amended or waived
if, and only if, such amendment or waiver is in writing and signed, in the case
of an amendment, by the Seller and the Purchaser, or in the case of a waiver, by
the party against whom the waiver is to be effective. Any party may, subject to
applicable Law, (a) waive any inaccuracies in the warranties of any other party
hereto, (b) extend the time for the performance of any of the obligations or
acts of any other party hereto or (c) waive compliance by any other party hereto
with any of the agreements contained herein or, except as otherwise provided
herein, waive any of such party’s conditions. Notwithstanding the foregoing, no
failure or delay by the Seller or the Purchaser in exercising any right
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise of any other right
hereunder.

14.6 Assignment; Binding Effect. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any of the parties
hereto (whether by operation of law or otherwise) without the prior written
consent of the other parties. Subject to the preceding sentence, this Agreement
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective successors and assigns.

14.7 Disclosure Letter. The Disclosure Letter shall be construed with and as an
integral part of this Agreement to the same extent as if the same had been set
forth verbatim herein.

14.8 Governing Law. This Agreement shall be governed by and construed in
accordance with the Laws of Victoria, Australia, without giving effect to any
choice or conflict of law provision or rule (whether of Victoria, Australia or
any other jurisdiction) that would cause the application of the Laws of any
jurisdiction other than Victoria, Australia.

 

56



--------------------------------------------------------------------------------

14.9 Jurisdiction; WAIVER OF JURY TRIAL.

(a) Each of the parties hereto irrevocably agrees that any action or proceeding
arising out of or relating to this Agreement and the rights and obligations
arising hereunder, or for recognition and enforcement of any judgment in respect
of this Agreement and the rights and obligations arising hereunder brought by
the other party hereto or its successors or assigns, shall be brought or
otherwise commenced in any court in Victoria, Australia. Each of the parties
hereto hereby irrevocably submits with regard to any such action or proceeding
for itself and in respect of its property, generally and unconditionally, to the
non-exclusive jurisdiction of the aforesaid courts and courts competent to hear
appeals from such courts and agrees that it will not bring any action or
proceeding arising out of or relating to this Agreement or any of the
transactions contemplated by this Agreement in any court other than the
aforesaid courts. Each of the parties hereto hereby irrevocably waives (to the
fullest extent permitted by applicable Law), and agrees not to assert, by way of
motion, as a defense, counterclaim or otherwise, in any action or proceeding
arising out of or relating to this Agreement, (i) any claim that it is not
personally subject to the jurisdiction of the above named courts for any reason
other than the failure to serve in accordance with this Section 14.9, (ii) any
claim that it or its property is exempt or immune from jurisdiction of any such
court or from any legal process commenced in such courts (whether through
service of notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise) and (iii) any claim that
(A) the action or proceeding in such court is brought in an inconvenient forum,
(B) the venue of such action or proceeding is improper or (C) this Agreement, or
the subject matter hereof, may not be enforced in or by such court. Each of the
parties hereto agrees that notice or the service of process in any action or
proceeding arising out of or relating to this Agreement shall be properly served
or delivered if delivered in the manner contemplated by Section 14.1. Each of
the parties agrees that any Government Order or court judgment obtained may be
enforced in any court in the United States.

(b) EACH OF THE PARTIES HERETO HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVES (TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW) ANY RIGHT SUCH PARTY
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY ACTION OR PROCEEDING ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY. FURTHER, EACH OF THE PARTIES HERETO HEREBY CERTIFIES THAT NO
REPRESENTATIVE OR AGENT OF ANY OTHER PARTY OR ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY OR PERSON WOULD NOT, IN THE EVENT
OF SUCH ACTION OR PROCEEDING, SEEK TO ENFORCE THIS WAIVER OF RIGHT TO JURY TRIAL
PROVISION. EACH OF THE PARTIES HERETO HEREBY ACKNOWLEDGES THAT THE OTHER PARTIES
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY THIS SECTION 14.9(b).

14.10 Construction. The headings of Articles and Sections in this Agreement are
provided for convenience only and will not affect its construction or

 

57



--------------------------------------------------------------------------------

interpretation. The language used in this Agreement is the language chosen by
the parties to express their mutual intent, and no rule of strict construction
shall be applied against either party.

14.11 Counterparts. This Agreement may be executed in counterparts (including by
facsimile or electronic transmission), each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument, and shall become effective when one or more counterparts have been
signed by each of the parties and delivered (by facsimile, electronic
transmission or otherwise) to the other parties.

 

58



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Equity Purchase
Agreement to be executed as of the date first written above by their respective
officers thereunto duly authorized.

Signature Page to Equity Purchase Agreement



--------------------------------------------------------------------------------

EXECUTED by M2

TELECOMMUNICATIONS GROUP

LTD by being signed by:

 

)

)

         

/s/ Craig Farrow

   

/s/ Vaughan Bowen

Signature of director     Signature of director/secretary

Craig Farrow

   

Vaughan Bowen

Name of director (please print)     Name of director/secretary (please print)

 

EXECUTED by PRIMUS

TELECOMMUNICATIONS GROUP INC

by its duly authorised officer in the presence of:

      

/s/ John D. Filipowicz

   

/s/ Peter D. Aquino

   John D. Filipowicz, Company Secretary     Peter D. Aquino, Chairman,
President and Chief Executive Officer

Signed by PRIMUS

TELECOMMUNICATIONS

INTERNATIONAL INC

    by its duly authorised officer in the presence of:       

/s/ John D. Filipowicz

   

/s/ Peter D. Aquino

   John D. Filipowicz, Company Secretary     Peter D. Aquino, Chairman,
President and Chief Executive Officer

 

2